Du jeudi 8 octobre 2009

PARTIE OFFICIELLE

- LOIS -

Loi n° 3-2009 du 22 septembre 2009 portant appro-
bation du contrat de partage de production du permis de
recherche haute mer A.

L'Assemblée nationale et le Sénat ont délibéré et adopté ;

Le Président de la République promulgue la loi
dont la teneur suit :

Article premier : Est approuvé le contrat de partage de produc-
tion du permis Mengo - Kundji - Bindi entre la République du
Congo et la société nationale des pétroles du Congo dont le
texte est annexé à la présente loi.

Article 2 : La présente loi sera publiée au Journal officiel et
exécutée comme loi de l'Etat.

Fait à Brazzaville, le 22 septembre 2009

Par le Président de la République,
Denis SASSOU-N'GUESSO

Pour le ministre d'Etat, ministre des
hydrocarbures,

Le ministre des mines, des industries
minières et de la géologie,

Pierre OBA

Le ministre de l'économie,
des finances et du budget,

Pacifique ISSOÏBEKA.

CONTRAT DE PARTAGE DE PRODUCTION
PERMIS HAUTE MER A

REPUBLIQUE DU CONGO

CONTRAT
DE PARTAGE DE PRODUCTION

Entre

La République du Congo, ci-après désignée le “Congo”, |
représentée par M. Jean-Baptiste TATI LOUTARD, ministre |
d'Etat, ministre des hydrocarbures,

d'une part,

Et la Societe Nationale des Pétroles du Congo, ci-après
désignée « SNPC », établissement public à caractère industriel
et commercial au capital social de 81.334.654.844 francs CFA,
dont le siège social est sis, Avenue Amilcar CABRAL, boîte
postale 188, Brazzaville, République du Congo, immatriculée
au Registre du Commerce et du Crédit Mobilier de Brazzaville
sous le numéro BZVCGO-RCCM-02-B-018, représentée par
Monsieur Denis Auguste Marie GOKANA, son Président
Directeur Général,

La société Cnooc International Limited ci-après désignée
“CNOOC”, dont le siège social est sis TrusNet Chambers, P.O.
Box 3444, Road Town, Tortola, British Virgin Islands,

Journal officiel de la République du Congo

2541

représentée par Monsieur Fu Chengyu, son Président du
Conseil d'Administration.

d'autre part,

La SNPC et CNOOC sont ensemble désignées dans ce contrat :
le « contracteur »,

Les intérêts respectifs de la SNPC et CNOOC, en tant qu'entités
formant le contracteur, sont de 15% pour la SNPC et 85% pour
CNOOC.

ANNEXE 1 AU CONTRAT DE PARTAGE DE PRODUCTION
PROCEDURE COMPTABLE

Tableau des Matières
Chapitre I - Règles générales

Article 1 : L'objet
Article 2 : Comptabilisation des opérations en devises
Article 3 : Tenue des comptes

Chapitre Il - Comptabilite générale

Article 4 : Principes

Article 5 : Le bilan

Article 6 : Comptes des charges

Article 7 : Comptes de produits et profits

Chapitre III - La comptabilité des coûts pétroliers

Article 8 : Eléments des coûts pétroliers

Article 9 : Principes de récupération

Article 10 : Principes d'imputation

Article 11 : Débits des comptes des coûts pétroliers

Article 12 : Acquisition d'immobilisations et de biens corporels
Article13 : Dépenses opérationnelles

Article 14 : Autres dépenses

Article 15 : Coûts non récupérables

Article 16 : Crédits des comptes des couts pétroliers

Article 17 : Dispositions et utilisations des biens

Chapitre IV - Inventaire
Article 18 : Inventaire
Chapitre V - Programmes des travaux et budgets annuels
Article 19 : Règles générales
Article 20 : Présentation

Article 21 : Suivi et contrôle
Chapitre VI - Vérification des comptes

Article 22 : Droit d'audit général

Chapitre VII - Etats des réalisations - situations comptes —
rendus

Article 23 : Etats obligatoires

Article 25 : État des travaux de développement et d'exploitation
Article 26 : Etat des variations des comptes d'immobilisations
et des stocks de matériel et de matières consommables
Article 27 : Etat de production du mois

Article 28 : Etat de la redevance

Article 29 : Etat des quantités d'hydrocarbures liquides trans-
portées au cours du mois

Article 30 : Etat des enlèvements du mois

Article 31 : Etat de recupération des coûts pétroliers

Article 32 : Inventaire desztocks d'hydrocarbures liquides
Article 33 : Etat des biens meubles et immeubles acquis,
créés, loués ou fabriqués

2542

Chapitre VIII - Déclarations et quitus fiscaux |

Article 34 : Déclarations fiscales

ANNEXE 1

PROCEDURE COMPTABLE

Chapitre 1 - Règles générales

Article 1 : L'objet

La présente procédure comptable constitue l'annexe 1 au con-
trat de partage de production portant sur le permis haute mer
A du 4 décembre 2008 entre la République du Congo
(‘Congo”) et la société nationale des pétroles du Congo
('SNPC") ainsi que toutes autres parties qui y sont nommées
comme contracteur, dont elle fait partie intégrante.

Elle fixe les méthodes , règles et procédures comptables
auxquelles le contracteur est tenu de se conformer au titre de
la comptabilisation des opérations résultant de l'exécution du
contrat, ainsi que les rapports, états, déclarations, documents,
informations et renseignements comptables et financiers, péri-
odiques ou non, qui doivent obligatoirement être soumis au
Congo en plus de ceux prévus par la règlementation fiscale et
douanière applicable au contracteur.

Les termes utilisés dans la présente annexe 1 ont la même
signification que celle qui leur est donnée dans le contrat à
moins que le contexte ne confère clairement à ces termes une |
signification différente. Pour les besoins de la présente procé-
dure comptable, le «contracteur» peut en outre désigner cha-
cune des entités qui le constituent, notamment lorsqu'il s'agit
des droits ou obligations leur incombant à titre personnel.
Certains des droits et obligations du contracteur peuvent être
exercés par l'intermédiaire de l'opérateur, notamment lorsqu'il
s'agit d'opérations ou de comptes communs aux entités qui
contsituent le contracteur.

En cas de contradiction ou de divergence entre la présente
annexe 1 et les stipulations du contrat, ces dernières préva-
lent.

Article 2 : Comptabilisation des opérations en devises

Conformément à l'article 7 du contrat, le contracteur tient sa
comptabilité en langue française et en dollars des États-Unis
d'Amérique (US $)

L'enregistrement initial des dépenses ou recettes réalisées en
monnaies, y compris le Franc CFA, autres que le US $ dans le
cadre des travaux pétroliers sera effectué en US $ à titre |
provisoire sur la base des taux de change prévalant dans la |
période et calculés conformément aux méthodes habituelles
du contracteur.

La différence de change constatée entre l'enregistrement initial
et le montant résultant de l'application du taux de change en
vigueur lors du règlement ou de l'encaissement est imputée
aux mêmes comptes des coûts pétroliers que ceux qui ont été
mouvementés pour l'enregistrement initial, de façon à ce qu'il
ne réalise ni gain ni perte.

Le contracteur fera parvenir au Congo, avec les état
trimestriels prévus au chapitre VII de cette procédure comp-
table, un relevé des taux de change utilisés dans la période,
tels que cotés par le Wall Street Journal.

Il est de l'intention des parties qu'à l'occasion de la conversion
de devises, de la comptabilisation en US $ de montants en
monnaies, y compris en franc CFA, autres que le US $ et de
toutes autres opérations de change relatives aux travaux |
pétroliers, le contracteurne réalise ni gain, ni perte qui ne soit
porté(e) aux comptes de coûts pétroliers.

Journal officiel de la République du Congo

° 41 - 2009

Article 3 : Tenue des comptes

Le contracteur tiendra une comptabilité (ci-après la “comp-
tabilité”) des coûts pétroliers permettant de distinguer les
travaux pétroliers régis par le contrat des autres activités
éventuellement exercées au Congo. La comptabilité correspond
à la comptabilité analytique du contracteur ou à des états de
suivi et de synthèse relatifs aux travaux pétroliers.

Tous les registres, comptes, livres et états comptables, ainsi
que l'orginal des pièces justificatives, contrats, factures et
autres documents relatifs à la comptabilité sont conservés au
Congo. Les registres, comptes , livres et états comptables, ainsi
que les originaux des contrats, factures et autres documents
justificatifs se rapportant aux coûts pétroliers doivent être
présentés à toute demande du Congo suivant les dispositions
du contrat.

Tous les rapports, états, documents que le contracteur est
tenu de fournir au Congo soit en vertu de la règlementation en
vigueur, soit en application du contrat, doivent comporter tous
les renseignements, informations et indications utiles au suivi
du contrat dans les conditions, formes et délais indiqués au
chapitre VII de la présente procédure comptable.

Lesdits rapports, états, documents doivent être conformes aux
modèles établis, le cas échéant, par le Congo après consulta-
tion contracteur.

Chapitre II - Comptabilité générale
Article 4 : Principes

1 - La comptabilité générale enregistrant les activités des
entités constituant le contracteur, exercées dans le cadre du
contrat, doit être conforme aux règles, principes et méthodes
du plan comptable général des entreprises en vigueur au
Congo (plan comptable OHADA).

Toutefois, lesdites entités ont la faculté d'appliquer les règles
et pratiques comptables généralement admises dans l'indus-
trie pétrolière dans la mesure où elles ne sont pas contraires
au plan comptable OHADA.

Il - Les réalisations au titre des travaux pétroliers sont
imputées au débit ou au crédit des cernptes de coûts pétroliers
dès que les charges ou produits, correspondants sont dus ou
acquis.

Les charges et produits peuvent donc comprendre des imputa-
tions des sommes déjà payées ou encaissées et des sommes
facturées, mais non encore payées ou encaissées, ainsi que des
imputations correspondant à des charges à payer ou à des pro-
duits à recevoir, c'est-à-dire des dettes ou créances certaines,
non encore facturées et calculées sur la base des éléments
d'estimation disponibles. Le contracteur doit faire diligence
pour que toute imputation provisionnelle soit régularisée dans
les plus brefs délais par la comptabilisation de la dépense ou
de la recette exacte.

Les charges à payer et les produits à recevoir, c'est-à-dire les
dettes et les créances certaines mais non encore facturées,
payées ou encaissées sont également pris en compte ; ils sont
calculés sur la base d'estimations disponibles. Le contracteur
doit faire diligence pour que toute inscription de cette nature
soit régularisée dans les plus brefs délais par la comptabilisa-
tion de la charge ou du produit réel(le) correspondant(e).

Article 5 : Le bilan

La comptabilité générale doit réfléter fidèlement la situation
patrimoniale du contracteur, aussi bien active que passive, et

Du jeudi 8 octobre 2009

pemettre l'établissement d'un bilan annuel suffisament détail-
lé pour que le Congo puisse suivre l'évolution de chaque élé-
ment de l'actif et du passif et apprécier la situation financière
du contracteur.

Le bilan doit faire ressortir, pour chaque catégorie d'opéra-
tions, le résultat desdites opérations. Celui-ci est constitué par
la différence entre les valeurs de l'actif net qui y est affecté à la
clôture et à l'ouverture de l'année civile, diminuée, des supplé-
ments d'apports correspondant à des biens ou espèces nou-
vellement affectés aux dites opérations, et augmenté des
prélèvements correspondant aux retraits, par l'entreprise, de
biens ou d’espéces qui y étaient précédemment affectés.

L'actif net s'entend de l'excédent des valeurs d'actif sur le total
formé, au passif, par les créances des tiers et des sociétés affi-
liées du contracteur, les amortissements et provisions
autorisés et justifiés.

Les biens appartenant au Congo, en application des stipula-
tions de l'article 13 du contrat, sont enregistrés dans la compt-
abilité permettant de faire ressortir clairement leur statut
juridique et leur valeur d'acquisition, de construction ou de
fabrication.

Chaque entité constituant le contracteur est responsable de la
tenue de ses propres registres comptables et doit respecter ses
obligations légales et fiscales en la matière.

Article 6 : Comptes de charges

1 - Peuvent être portés au débit des comptes de charges et
pertes par nature toutes les charges, pertes et frais, à condi-
tion qu'ils soient justifiés et nécessités par les besoins des
travaux pétroliers, et qu'ils incombent effectivement au con-
tracteur, à l'exclusion de ceux dont l'imputation n'est pas
autorisée par les stipulations du contrat.

dettes et les créances certaines mais non encore facturées,
payées ou encaissées, sont également prises en charge ; ils
sont calculés sur la base d'éléments d'estimation disponibles.
Le contracteur doit faire diligence pour que toute inscription de
cette nature soit régularisée dans les plus brefs délais par la
comptabilisation de la charge ou du produit réel correspon-

|
|
Il- Les charges à payer et les produits à recevoir, c'est-à-dire les
dant.
|
|

Article 7 : Comptes de produits et profits

Doivent être portés au crédit des comptes de produits ct |
profits par nature, les produits de toute nature, liés aux |
travaux pétroliers, qu'ils soient effectivement encaissés ou exi-
gibles par le contracteur.

Chapitre III - La comptabilité des coûts pétroliers
A - Eléments des coûts pétroliers et principes de récupération
Article 8 : Eléments des coûts pétroliers

1 - Suivant les mêmes régles et principes que ceux visés aux
articles 2 et 3 ci-dessus, le contracteur tiendra, en perma-
nence, une comptabilité conformément à l'article 3 faisant
ressortir le détail des dépenses effectivement payées ou encou-
rues par lui et donnent droit à récupération ou application des
dispositions du contrat et de la présente annexe, les coûts
pétroliers récupérés par chaque entité composant le con-
tracteur, au fur et à mesure de l'affectatfon de la production
destinée à cet effet, ainsi que les sommes venant en déduction
des coûts pétroliers. Ces coûts pétroliers seront actualisés
conformément aux dispositions de l'article 7.6 du contrat et
suivant les mécanismes décrits à l'alinéa VIII ci-dessous.

Journal officiel de la République du Congo

2543

Il - La comptabilité des coûts pétroliers doit être sincère et
exacte ; elle est organisée et les comptes tenus et présentés de
manière que puissent être aisément regroupés et dégagés les
coûts pétroliers afférents, notamment aux dépenses :

1) de recherche (exploration et appréciation) ;

2) de développement ;

3) d'exploitation ;

4) de provision pour abandon;

5) relatives aux activités connexes, annexes ou accessoires,
en distinguant chacune d'elles :

6) de production d'hydrocarbures :

7) d'évacuation des hydrocarbures et de stockage.

En outre, les coûts pétroliers sont regroupés et présentés de la
manière prévue à l'article 7.5 du contrat afin de faciliter leur
recouvrement à partir du « cost Oil ».

I - Pour chacune des activités ci-dessus, la comptabilité des
coûts pétroliers doit permettre de faire ressortir :

1) les dépenses relatives aux immobilisations corporelles,
notamment celles se rapportant à l'acquisition, la
création,la construction ou la réalisation ;

a) de terrains ;

b) de bâtiments (ateliers, bureaux, magasins, logements,
laboratoires, etc.) :

c) d'installations de chargements et de stookage ;

d) de voies d'accès et ouvrages d'infrastructure générale ;

€) de moyens de transport des hydrocarbures (canalisa-
tion d'évacuation, bateaux-citernes, etc.) ;

1) d'équipements généraux ;

4) d'équipements et installations spécifiques ;

h) de véhicules de transport et engin de génie civil ;

i) de matériel et d'outillage (dont la durée normale d'uti-
lisation est supérieure à une année) ;

j) de forages productifs ;

k) d'autres immobilisations corporelles ;

D d'installations industrielles de production et de traite-
ment des hydrocarbures.

2) les dépenses relatives aux immobilisations incorporelles,
notamment celles se rapportant :

a) aux travaux de terrain et de géophysique (y compris la
sismique), de laboratoire, études, retraitement,..etc.) :

b) aux forages d'exploration ;

c) aux autres immobilisations incorporelles.

3) les dépenses relatives aux matériels et matières consom-
mables.

4) les dépenses opérationnelles de fonctionnement. Il s'agit
des dépenses de toute nature non prises en compte aux
paragraphes III, 1 à 3) ci-dessus, et liées directement à l'é-
tude, la conduite et l'exécution des travaux pétroliers.

5) les dépenses non opérationnelles de fonctionnement. Il
s'agit de dépenses supportées par le contracteur, liées aux
travaux pétroliers et se rapportant à la direction et à la ges-
tion administratives desdites opérations.

IV - Par ailleurs, la comptabilité des coûts pétroliers doit faire
ressortir, pour chacune des catégories de dépenses énumréès
ou définies aux paragraphes III, 1) à 5) précédents, les dépen-
ses effectuées au profit :

1) de l'opérateur, pour les biens et services qu'il a fournis lui-
même ;

2) des entités constituant le contracteur pour les biens et
services qu'elles ont fournis elles-mêmes ;

3) des sociétés affiliées ;

4) des tiers.

V - La comptabilité des coûts pétroliers doit permettre de faire
ressortir :

2544

1) le montant total des coûts pétroliers payés ou encourus
par le contracteur ;

2) le montant total des coûts pétroliers récupérés ;

3) les montants venant en diminution des coûts pétroliers et
la nature des opérations auxquelles se rapportent ces mon-
tants :

4) le montant des coûts pétroliers restant à récupérer.

VI - La comptabilité des coûts pétroliers enregistre, au débit,
toutes les dépenses effectivement payées ou encourues se rap-
portant directement, en application du contrat et des stipula-
tions de la présente annexe 1, aux travaux pétroliers, et consi-
dérées comme imputables aux coûts pétroliers.

Ces dépenses effectivement payées ou encourues doivent, à la
fois :

1) être nécessaires à la réalisation des travaux pétroliers con-
formément aux usages de l'industrie pétrolière ;

2) être justifiées et appuyées de pièces et documents justifi-
catjfs permettant un contrôle et une vérification par le
Congo.

VII - La comptabilité des coûts pétroliers enregistre, au crédit,
le montant des coûts pétroliers récupérés, au fur et à mesure
que cette récupération est opérée, ainsi que, au fur et à me-
sure de leur encaissement, les recettes et produits de toute
nature qui viennent en déduction des coûts pétroliers.

VIII - Aux fins de l'application de l'article 7.6 du contrat, les
coûts pétroliers non récupérés à la fin d'un trimestre donné et
imputés aux comptes des coûts pétroliers antérieurement
audit trimestre sont actualisés.

Cette indexation ne s'applique pas aux coûts des travaux
d'abandon tels que prévus à l'article 13.10 ci-dessous ou aux
coûts d'obtention et aux intérêts des emprunts effectués
auprès des tiers pour le financement des travaux pétroliers.
En conséquence, cette indexation ne portera que sur les
financements réalisés en fonds propres, y compris les avances
en capital faites par les sociétés affiliées des entités du con-
tracteur.

Article 9 : Principes de récupération

Dès le démarragee de la production d'hydrocarbures, sur la
zone de permis, chaque entité constituant le contracteur com-
mencera à récupérer sa part des coûts pétroliers relatifs à la
zone de permis selon les dispositions de l'article 7 du contrat.

Les coûts pétroliers sont récupérés selon l'ordre des catégories
ci-après :

1- coûts pétrotiers au titre des travaux d'exploitation ;

2- coûts pétroliers au titre des travaux de développement :

3- coûts pétroliers au titre des travaux de recherche ;

4- coûts pétroliers au titre des provisions décidées pour la
couverture des coûts des travaux d'abandon.

Aux fins de ce paragraphe, les coûts pétroliers représentant
des dépenses encourues avant la date d'effet du contrat seront
reclassifiées dans les catégories applicables aux opérations
menées.

À l'intérieur de chaque catégorie, les coûts pétroliers seront
récupérés suivant le principe « First-in, First-out» : les coûts
pétroliers les plus anciens sont réputés récupérés ou
récupérables en premier.

B - BASES D'IMPUTATION

Article 10 : Principes d'imputation

Les principes d'imputation et les méthodes analytiques
habituelles du contracteur en matière de répartition et de

Journal officiel de la République du Congo

N° 41 - 2009

reversement doivent être appliqués de façon homogène,
équitable et non discriminatoire à l'ensemblede ses activités.

Le contracteur soumettra au Comité de gestion toute modifica-
tion substantielle qu'il pourrait être conduit à apporter à ces
principes et méthodes et lui en commentera les effets.

Article 11 : Débits des comptes des coûts pétroliers

Sont imputés au débit des comptes matérialisant les coûts
pétroliers, les dépenses, charges et coûts ci-après.

Les imputations correspondantes sont effectuées selon les
méthodes et procédures habituelles de la comptabilité analy-
tique du contracteur :

- imputation directe pour toutes les dépenses encourues au
titres des travaux pétroliers dont la comptabilisation peut
être opérée immédiatement dans les comptes des coûts
pétroliers : acquisition d'équipements, d'installations,
matériels et matières consommables, prestations de servi-
ces rendus par des tiers extérieurs, les sociétés affiliées du
contracteur, etc.

- imputation indirecte pour les dépenses et coûts encourus
au titre des travaux pétroliers dont la comptabilisation dans
les comptes de coûts pétroliers relève de taux d'œuvre inter-
nes et de clés de répartition ; ces dépenses et coûts cor-
respondent notamment aux prestations de départements et
services fonctionnels ou opérationnels du contracteur et
aux charges de fonctionnement nonopérationnelles.

Article 12 : Acquisition d'immobilisations et de biens corporels

1) Les actifs corporels construits, fabriqués, créés ou réalisés
par le contracteur dans le cadre des travaux pétroliers et effec-
tivement affectés à ces travaux pétroliers sont comptabilisés
au prix de revient de construction, de fabrication, de création
ou de réalisation. Il convient de noter que certaines opérations
de gros entretien devront figurer dans les actifs, conformément
aux pratiques habituelles, et être comptabilisées comme
indiquée ci-dessus,

2) Les équipements, matériels et matières consommables
nécessités par les travaux pétroliers et autres que ceux visés
ci-dessus sont :

a) soit acquis pour utilisation immmédiate, sous réserve des
délais d'acheminement et, si nécessaire, d'entreposage
temporaire par le contracteur (sans, toutefois, qu'ils aient
été assimilés à ses propres stocks). Ces équipements,
matériels et matières consommables acquis par le con-
tracteur sont valorisés pour imputation aux coûts
pétroliers, à leur prix rendu à pied d'œuvre (prix rendu
Congo).

Le prix rendu Congo comprend les éléments suivants,
imputés selon les méthodes analytiques du contracteur.

1 - le prix d'achat après ristournes et rabais ;

2 - les frais de transport, d'assurance, de transit, de
manutention et de douane (et autres impôts et taxes
éventuels) depuis le magasin du vendeur jusqu'à celui
du contracteur ou jusqu'au lieu d'utilisation, selon le
cas :

3 - et, lorsqu'il y a lieu, les frais de fonctionnement du
magasin du contracteur incluant l'amortissement des
bâtiments calculés conformément au paragraphe 5), b)
du présent article, le coût de gestion du magasin, les
frais des services d'approvisionnement locaux et, le cas
échéant, hors Congo.

b) soit fournis par une des entités composant le contracteur
à partir de ses propres stocks.

1- Les équipements et matériels neufs, ainsi que les
matières, consommables, fournis par une des entités
constituant le contracteur à partir de ses propres stocks

Du jeudi 8 octobre 2009

ou de ceux de ses autres activités sont valorisés, pour
imputation, au dernier prix de revient moyen pondéré,
calculé conformément aux dispositions du paragraphe
2), a ci-dessus.

2 - Les matériels et équipements amortissables déjà uti-
lisés fournis par une des entités constituant le contrac-
teur à partir de ses propres stocks ou de ceux de ses
autres activités, y compris celles de ses sociétés affi-
liées, sont valorisés, pour imputation aux coûts pétro-
liers, d'après le barême ci-après :

i- Matériel neuf (état “A") :
Matériel neuf qui n'a jamais été utilisé : 100%
(cent pour cent) du coût net correspondant au
dernier prix de revient moyen pondéré, calculé
conformément, aux dispositions du paragraphe
2), ci-dessus.

ï - Matériel en bon état (état ‘’B") :
Matériel d'occasion en bon état et encore utili-
sable dans sa destination initiale sans répara-
tion : 75% (soixante-quinze pour cent) du coût
net du matériel neuf tel que défini ci-dessus.

ji - Autre matériel usagé (état *C") :
Matériel encore utilisable dans sa destination
initiale, mais seulement après réparation et
remise en état : 50%, (cinquante pour cent) du
coût net du matériel neuf tel que défini ci-
dessus.

iv - Matériel en mauvais état (état "D)
Matériel non utilisable dans sa destination ini-
tiale, mais qui est utilisable pour d'autres ser-
vices : 25% (vingt-cinq pour cent) du coût net du
matériel neuf tel que défini ci-dessus.

v - Ferrailles et rebuts (état “E") :
Matériel hors d'usage et irréparable
courants des rebuts.

prix

La valeur des équipements et matériels fournis
par une des entités constituant le contracteur à
partir de stocks appartenant à une association
extérieure aux travaux pétroliers est déterminée
selon les dispositions contractuelles régissant
ladite association.

3) L'opérateur ne garantit pas la qualité du matériel neuf visé
ci-dessus au-delà de ce que fait le fabriquant ou le revendeur
du matériel concerné. En cas de matériel neuf défectueux, le
contracteur fait diligence pour obtenir remboursement ou
compensation de la part du fabriquant ou du revendeur :
cependant le crédit correspondant n'est passé en écriture qu'à
la réception du remboursement ou de la compensation ;

4) En cas de défectuosité du matériel usagé visé ci-dessus, le
contracteur crédite le compte des coûts pétroliers des sommes
qu'il aura effectivement encaissées en compensation.

5) Utilisation des matériels, équipements et installations
appartenant en propre au contracteur.

Les matériels, équipements et installations appartenant en
propre au contracteur et utilisés à titre temperaire pour les
besoins des travaux pétroliers, sont imputés aux coûts
pétroliers pour un montant de location couvrant notamment :

a) l'entretien et les réparations ;

b) une quote-part, proportionnelle au temps d'utilisation
pour les travaux pétroliers selon les règles de la comptabi-
lité analytique du contracteur de l'investissement et de la
rémunération du capital investi ;

c) les dépenses de transport et de fonctionnement et toutes
autres dépenses non déjà imputées par ailleurs.

Le prix facturé exclut toute charge inhérente aux surcoûts
dus, notamment, à une immobilisation ou à une inutilisation
anormales desdits équipements et installations dans le cadre
des activités du contracteur autres que les travaux pétroliers.

En tout état de cause, les coûts imputés aux coûts pétroliers
pour l'utilisation de ces équipements et installations ne

Journal officiel de la République du Congo

2545

doivent pas excéder ceux qui seraient normalement pratiqués
au Congo par des entreprises tierces à des conditions de qua-
lité et de disponibilité similaires.

6) Les actifs corporels ainsi que les équipements, matériels et
matières consommables acquis pour les besoins des travaux
pétroliers deviennent la propriété du Congo dans les condi-
tions prévues à l'article 14 du contrat.

Article 13 : Dépenses opérationnelles

Les dépenses opérationnelles sont imputées aux coûts
pétroliers au prix de revient pour le contracteur des presta-
tions ou charges qu'elles concernent, tel que ce prix ressort
des comptes de celui-ci et tel qu'il est déterminé en application
des dispositions de la présente annexe 1. Ces dépenses com-
prennent, notamment :

1) Les impôts, droits et taxes payés au Congo.

La redevance et l'impôt sur les sociétés mentionnés à l'article
12 du contrat ne sont pas imputables aux coûts pétroliers, à
l'exception de la redevance minière, proportionnelle calculée
sur les hydrocarbures liquides consommés par le contracteur
au cours des travaux pétroliers.

2) Les dépenses de personnel et d'environnement du personnel

a) Principes.

Dans la mesure où elles correspondent à un travail et à des
effectifs et où elles ne sont pas excessives eu égard à l'impor-
tance des responsabilités exercées, au travail effectué et aux
pratiques habituelles, ces dépenses couvrent tous les
paiements effectués ou charges encourues à l'occasion de
l'utilisation et l'environnement du personnel travaillant au
Congo pour la conduite et l'exécution, des travaux pétroliers
ou pour leur supervision. Ce personnel comprend les person-
nes recrutées localement par le contracteur et celles mises à Ia
disposifion de celui-ci par ses sociétés affiliées ou des tiers.

b) Éléments.

Les dépenses de personnel et d'environnement comprennent,
d'une part, toutes les sommes payées ou remboursées ou
encourues au titre du personnel visé ci dessus, en vertu des
textes légaux et réglementaires, des conventions collectives,
des contrats de travail et du règlement propre du contracteur
et, d'autre part, les dépenses payées ou encourues pour
l'environnement de ce personnel, notamment :

1 - salaires et appointements d'activités ou de congé, heures
supplémentaires, primes et autres indemnités suivant les
réglementations internes en vigueur :

2 - charges patronales y afférentes résultant des textes
légaux et réglementaires, des conventions collectives et des
conditions d'emploi, y compris le coût des pensions et
retraite ;

3 - dépenses payées ou encourues pour l'environnement du
personnel ; celles-ci représentent, notamment :

i les dépenses d'assistance médicale et hospitalière, d'as-
surance sociale et toutes les autres dépenses sociales
particulières au contracteur, notamment liées à la sco-
larité au Congo des enfants de son personnel et aux
oeuvres sociales, suivant les réglementations internes
en vigueur ;

ii) les dépenses de transport des employés, de leur famille
et de leurs effets personnels, lorsque la prise en charge
de ces dépenses par l'employeur est prévue par le con-
trat de travail ;

ii) les plans de préretraite et de réduction, de personnel
en proportion de la durée de l'affectation dudit person-
nel aux travaux pétroliers ;

iv) les dépenses de logement du personnel, y compris les
prestations y afférentes, lorsque leur prise en charge
par l'employeur est prévue par le contrat de travail (eau,
gaz, électricité, téléphone) :

2546 Journal officiel de la République du Congo N°

v) les indemnités payées ou encourues à l'occasion de
l'installation et du départ des salariés ;

vi) les dépenses afférentes au personnel administratif
rendant les services suivants : gestion et recrutement
du personnel local, gestion du personnel expatrié, for-
mation professionnelle, entretien et fonctionnement des
bureaux et logements, lorsque ces dépenses ne sont pas
incluses dans les frais généraux ou sous d'autres
rubriques :

vii) les frais de location des bureaux ou leur coût d'occu-
pation, les frais des services administratifs collectifs
(secrétariat, mobilier, fournitures de bureau, informa-
tique, télécommunications, etc.) ;

vii) les frais de formation assurée par le contracteur au
Congo ou à l'étranger par son personnel ou par des
tiers.

©) Conditions d'imputation.

Les dépenses de personnel correspondent :

1 - soit à des dépenses directes imputables directement au
compte des coûts pétroliers correspondants,

2 - soit à des dépenses communes imputées au compte des
coûts pétroliers à partir des données de la comptabilité
analytique et déterminées au prorata du temps consacré au
travaux pétroliers,

Les imputations des depenses de personnel sont effectuées
pour des montants réels ou pour des montants provisionnels
ou forfaitaires et excluent toute duplication de coûts.

3) Les dépenses payées ou encourues à raison des prestations
de services fournies par les tiers, les entreprises constituant le
contracteur ou les sociétés affiliées.

Ces dépenses comprennent :

i) - Services extérieurs

Les services rendus par les tiers, y compris par les Parties,
sont imputés à leur prix de revient comptable pour le
contracteur, c'est-à-dire au prix facturé. par les fournis-
seurs, y compris tous droits, taxes et charges annexes éven-
tuels ; les prix de revient sont diminués de tous rabais,
remises, ristournes et escomptes obtenus par le contrac-
teur, soit directement, soit indirectement.

ii) - Services des sociétés- affiliées.

a) - Services spécifiques

Sous réserve des dispositions de l'article 3.6 du contrat, le
contracteur peut demander à toute société affillée de four-
nir des services professionnels, techniques ou autres spé-
cifiques qui ont été inclus dans dé travaux et dans le bud-
get et qui ne sont pas couverts par les honoraires pour les
services mentionnés sous b)- ci-après.
Le coût des services techniques et professionnels fournis
par les employés de l'une quelconque des sociétés affiliées
du contracteur, tant à l'intérieur qu'à l'extérieur du Congo,
qui consistent notamment en salaires, appointements,
charges salariales des employés qui fournissent ces ser-
vices, en une quote-part du coût des matériels,
équipements et installations qui sont mis à disprosition à
l'occasion de ces prestations, ainsi que les frais généraux y
afférents ; ces coûts sont déterminés selon les méthodes
habituelles en coûts complets des sociétés affiliées sur la
base de facturations justifiées par des relevés d'unités
d'œuvre (les unités d'œuvre pour évaluer et facturer l'assis-
tance technique correspondent à des temps agents et des
unités de comptes spécifiques en ce qui concerne certaines
prestations ; de manière générale, ces unités d'œuvre sont
imputées par saisie individuelle après validation hiérar-
chique).

Les imputations couvriront les services fournis notamment
dans les domaines suivants : ingénierie, géologie, géo-

1- 2009

physique, forage et production, gisement et étude des réser-
voirs, études économiques, comptabilité, finance, montage
et gestion des financements, trésorerie, fiscalité, droit, rela-
tions avec le personnel et formation, gestion, direction,
traitement de données et achats, transit, contrats tech-
niques, dessin.

b)- Services, conseils et assistance techniques généraux.

La contracteur passera des honoraires pour services au
débit dess comptes au titre des coûts des services, conseil
et assistance généraux, y compris une contribution au paie-
ment du coût des travaux de recherche et des travaux de
dévelop-pement, à des taux calculés pour récupérer les
coûts effectifs (sans profit) de tous les services, conseils et
assistance technique généraux mis à la disposition du
contracteur en vertu de tout contrat de service passé entre
l'opérateur et toute société affiliée, relatif aux travaux pétro-
liers; un exemplaire du contrat et de toutes les modifica-
fions apportées à celui-ci sera mis à la disposition du

Congo.

Les montants passés au débit des comptes en vertu de a)-
et b)- du présent paragraphe seront calculés conformément
à la pratique comptable habituelle des sociétés affiliés de
l'opérateur et n'excèderont pas ceux pratiqués par d'autres
sociétés operatrices dans la région et dans des conditions
similaires.

ii) Utilisation d'équipement et du matériel du contracteur

Lorsque le contracteur utilise, pour les travaux pétroliers,
du matériel, des équipements ou des installations qui sont
la propriété exclusive d'une entreprise constituant le con-
tracteur, il impute aux coûts pétroliers, au prorata du
temps d'utilisation, la charge correspondante, déterminée
selon ses méthodes habituelles et selon les principes définis
au paragraphe ii) ci-dessus. Cette charge comprend,
notamment, une quote-part :

1 - de l'amortissement annuel calculé sur le “prix rendu
Congo" d'origine défini à l'article 12 ci-dessus ;

2 - du coût de la mise en œuvre des assurances, de l'en-
tretien courant, du financement et des révisions pério-
diques ;

3 - les frais de magasinage.
Les frais de magasinage et de nanutention (frais de per-
sonnel et frais de fonctionnement des services) sont
imputés aux coûts pétroliers au prorata de la valeur des
sorties de biens enregistrées.

4 - Les dépenses de transport
Sont imputées aux coûts pétroliers les dépenses de
transport de personnel, de matériel ou équipements
destinés et affectés aux travaux pétroliers et qui ne sont
pas déjà couvertes par les paragraphes ci-dessus ou qui
ne sont pas intégrées dans les prix de revient.

4) Les avaries et pertes affectant les biens communs

Toutes les dépenses nécessaires à la remise en état des biens
à la suite d'avaries ou de pertes résultant d'incendies, inonda-
tions, tempêtes, vols, accidents ou tout autre cause, sont
imputées selon les principes définis dans la présente annexe 1.

Les sommes recouvrées auprès des compagnies d'assurances
pour ces avaries et pertes sort créditées aux ccomptes des
coûts pétroliers.

Les dépenses de cette nature supérieures à un million
(1.000.000) de US $ seront portées à la connaissance du
Comité de gestion.

5) Les frais courants d'exploitation du matériel et les dépenses
de maintenance.

Du jeudi 8 octobre 2009

Les frais courants d'exploitation du matériel, des équipements
et des installations affectés aux travaux pétroliers sont
imputées aux coûts pétroliers à leur prix de revient pour les
charges en imputation directe et sur la base des taux standard
ou des clés de répartition en vigueur du contracteur pour les
charges en imputation indirecte.

Les dépenses de maintenançe (entretien et gros entretien) du
matériel, des équipements et des installations affectés aux
travaux pétroliers sont imputées aux coûts pétroliers au prix
dé revient-.

6) Les primes d'assurances et de dépenses liées au règlement
des sinistres.

Sont imputées aux coûts pétroliers :

a) les primes, commissions et frais relatifs aux assurances
obtenues pour couvrir les travaux pétroliers selon les
normes de l'industrie ou comme exigé par le contrat, y com-
pris, mais sans limitation, l'extraction d'hydrocarbures, le
personnel, les biens et l'équipement affectés aux travaux
pétroliers, les hydrocarbures produits et la responsabilité
civile du contracteur et de l'opérateur à l'égard des tiers
dans le cadre desdits travaux ;

b) les dépenses supportées par le contracteur lors d'un
sinistre survenu dans le cadre des travaux pétroliers, celles
supportées en règlement de toutes pertes, réclamations,
dommages et autres dépenses annexes, non couverts par
les assurances souscrites ;

c) les dépenses payées en règlement de pertes, réclamations,
dommages ou actions judiciaires, non couvertes par une
assurance et pour lesquelles le contracteur n'est pas tenu
de souscrire une assurance. Les sommes recouvrées auprès
des assurances au titre des polices et garanties sont comp-
tabilisées, conformément à l'article 1:6, 2), d.-) ci-après :

7) Les dépenses d'ordre juridique

Sont imputées aux coûts pétroliers, les dépenses relatives aux
frais de procédure, d'enquête et de règlement des litiges et
réclamations (demandes de remboursement ou compensation),
qui surviennent à l'occasion des travaux pétroliers ou qui sont
nécessaires pour protéger ou recouvrer les biens, y compris,
notamment, les honoraires d'avocats ou d'experts, les frais
juridiques, les frais d'enquête ou d'obtention de la preuve,
ainsi que les sommes versées à titre de règlement transaction-
nel ou de liquidation finale de tout litige ou réclamation.

Lorsque de tels services sont effectués par le personnel du con-
tracteur ou par des sociétés affiliées, une rémunération corre-
spondant au temps et aux coûts réellement supportés, est
incluse dans les coûts pétroliers. Le prix ainsi imputé pour les
services rendus par les sociétés affiliées ne devra pas être
supérieur à celui qui aurait été payé à des tiers pour des ser-
vices identiques ou analogues, en terme de qualité et de
disponibilité.

8) Les intérêts, agios et charges financières

Les intérêts, agios, commissions, courtages et autres charges
financières, encourues par le contracteur, y compris auprès
des soclétés affiliées au titre des dettes, emprunts et autres
moyens de financement liés aux travaux pétroliers sont
imputés aux coûts pétroliers.

Ces règles d'imputation sont applicables aux intérêts, agios
et charges financières encourus sur la zone de permis confor-
mément aux dispositions de l'article 46 du Code des hydrocar-
bures.

9) Les pertes de change

Sont imputées aux coûts pétroliers, les pertes de change réa-
lisées liées aux emprunts et dettes du contracteur.

Cependant, le contracteur ne saurait être garanti contre les
risques de change ou manques à gagner liés à l'origine des

Journal officiel de la République du Congo

2547

capitaux propres investis et à l'autofinancement, et les pertes
éventuellement subies de ce fait ne peuvent, en aucun cas, être
considérées comme des coûts pétroliers ; elles ne peuvent, par
conséquent, être inscrites au compte des coûts pétroliers, ni
donner droit à récupération. Il en est de même des primes et
frais d'assurances que le contracteur viendrait à contracter
pour couvrir de tels risques.

Les pertes de change réalisées et liées aux créances se rappor-
tant aux travaux pétroliers et traitées directement en monnaie
autre que le dollar américain sont également imputables aux
coûts pétroliers.

10) Coûts des travaux d'abandon

Les coûts de travaux d'abandon seront récupérables conformé-
ment à l'article 7.5 du contrat.

Ces coûts seront établis et remboursés comme suit :

- le contracteur soumettra au comité da gestion un budget
des coûts de travaux d'abandon, notamment lorsque
soixante pour cent (60%) des réserves estimées de l'un quel-
conque des permis d'exploitation auront été produites. A
cet effet, le contracteur soumettra à l'approbation du comi-
té de gestion, pour ce permis d'exploitation, une estimation
des coûts des travaux d'abandon, ainsi qu'ne proposition
pour la récupération de ces coûts basée sur la productivité
des puits, le comportement des réservoirs des travaux d'ex-
ploitation, et le travaux d'exploitation anticipés :

- sont imputés aux coûts pétroliers, les coûts des travaux
d'abandon établis sur la base de ladite estimation et calcu-
lés sur la base d'unités de production estimée à partir d'un
trimestre qui permettra au contracteur de couvrir les coûts
de travaux d'abandon avec la part de cost oil qui reste
disponible sur ce permis d'exploitation compte tenu des
coûts des travaux d'exploitation prévisibles.

Les estimations susvisées à tout moment par le Comité de ges-
tion à la demande d'une des parties.

Article 14 : Autres dépenses
Sont inclus dans les coûts pétroliers :

1) les frais exposés à l'occasion des contrôles et vérifications
opérés par le Congo, conformément aux dispositions du con-
trat ;

2) les dépenses raisonnablement engagées par le contracteur à
l'occasion de la tenue des comités de gestion pour l'organisa-
tion des comités de gestion et pour permettre au Congo d'y

participer :
3) les charges de fonctionnement non opérationnelles.

Il convient d'entendre par charges de fonctionnement non
opérationnelles, les charges encourues par le contracteur au
titre de la direction et de la gestion administrative et financière
des activités dont il a la charge et correspondant :

a) d'une part, aux frais de fonctionnementde la direction et
des services administratifs et financiers du contracteur au
Congo, que ces fonctions soient exercées directement par le
contracteur ou par des sociétés affiliées. Une quote-part de
ces frais est imputable aux coûts pétroliers à leur prix de
revient suivant les méthodes en vigueur du contracteur.

b) D'autre part, à l'assistance générale destinée à couvrir la
part équitable des frais de direction générale et administra-
tive du groupe de l'opérateur. Cette assistance générale est
imputable conformément à l'article 13.3 ci-dessus.

c) Nonobstant d'autres dispositions à cet égard, le con-
tracteur peut récupérer comme coûts pétroliers les sommes
acceptées comme frais généraux conformément à tout con-
trat d'association conclu entre entités qui pourraient com-
poser le contracteur. Pourtant, dans le cas où il n'y aurait
pas de tel contrat d'association, les dépenses courantes

2548

non-opérationnelles suivantes peuvent néanmoins être
imputées aux coûts pétroliers :

{) pour des dépenses encourues en relation aux travaux
de recherche, une charge de frais généraux calculée à
deux pour (2%) des frais d'exploration, et

(ii) pour des dépenses encourues en relation aux travaux
de développement et aux travaux d'exploitation, une
charge de frais généraux calculée à un pour cent et
demi (1 4%) des frais de développement et d'exploita-
tion.

4) Les autres dépenses, y compris les dépenses payées ou
encourues à raison du transport des hydrocar-
bures jusqu'au(x) point(s) d'enlèvement. Il s'agit de toutes les
dépenses effectuées ou pertes subies liées à l'exécution des
travaux pétroliers conformément aux usages de l'industrie
pétrolière et dont l'imputation aux coûts pétroliers n'est pas
exclue par les dispositions du contrat ou de la présente annexe.

5) Toutes autres dépenses qui n'ont pas été prises en compte
dans les stipulations des articles 12 et 13 ci-dessus, dans la
mesure où ces dépenses sont engagées par le contracteur pour
l'exécution des travaux pétroliers conformément aux usages de
l'industrie pétrolière. Ces dépenses comprennent notamment
les dépenses afférentes à toute urgence concernant la sécurité
des personnes et des biens dans le cadre des travaux
pétroliers.

Article 15 : Coûts non récupérables

Les paiements effectués en règlements de frais, charges ou
dépenses exclues par les stipulations du contrat ou de la
présente annexe 1 ne sont pas pris en compte et ne peuvent
donc donner lieu à récupération.

Ces frais, charges et dépenses comprennent notamment :

1) les coûts et dépenses non liés aux travaux pétroliers ;

2) la redevance due au Congo conformément à l'article 12.1
du contrat, à l'exception de la redevance minière propor-
tionnelle, calculée sur les hydrocarbures liquides consom-
mées par le contracteur au cours des travaux pétroliers.

3) l'impôt sur les sociétés :

4) les bonus versés au Congo relatifs à la zone de permis :

5) les intérêts, agios et frais se rapportant aux emprûnts non
destinés à financer les travaux pétroliers et aux emprunts :
pour le financement des travaux d'exploitation ;

6) les intérêts relatifs aux prêts consentis par les sociétés
affiliées du contracteur dans la mesure où ces intérêts
excèdent la limite prévue aux premiers alinéas de l'article
1-3.8) ci-dessus ;

7) les pertes de change qui constituent des manques à ga-
gner résultant de risques liés à l'origine des capitaux pro-
pres et de l'autofinancement du contracteur.

Article 16 : Crédit des comptes des coûts pétroliers

Pour chaque entité du contracteur, doivent venir en déduction
des coûts pétroliers, notamment :

1) la valeur des quantités d'hydrocarbures revenant au con-
tracteur en application des stipulations de l'article 7.2 du con-
trat, selon l'évaluation de l'article 9 du contrat.

2) Tous autres recettes, revenus, produits et profits liés aux
travaux pétroliers, notamment ceux provenant :

a) de la vente des substances connexes aux hydrocarbures ;

b) du transport et du stockage de produits appartenant aux
tiers dans les installations réalisées dans le cadre des
travaux pétroliers ;

c) de bénéfices de change réalisés sur les créances et les
dettes du contraçteur dans les mêmes conditions que les
importations de même nature au titre de l'article 15 ci-
dessus ;

d) des remboursements effectués par les assureurs, au

Journal officiel de la République du Congo

N° 41 - 2009

titre dés avaries, pertes ou sinistres imputés aux coûts
pétroliers ;

e) de règlements transactionnels ou de liquidations, dans la
mesure où les dépenses y afférentes ont été imputées aux
coûts pétroliers ;

f) de cessions ou de location de biens acquis ou réalisés dans
le cadre des travaux pétroliers ;

@) de la fourniture de prestations de services, dans la mesure
où les dépenses y afférentes ont été imputées aux coûts
pétroliers ;

h) de rabais, remises et ristournes obtenus, s'ils n'ont pas été
imputés en déduction du prix de revient des biens auxquels
ils se rapportent.

Article 17 : Disposition et utilisation des biens

1) Les matériels, équipements, installations et consommables
qui sont inutilisés ou inutilisables, sont retirés des travaux
pétroliers pour être, soit déclassés ou considérés comme
“ferrailles et rebuts”, soit rachetés par le contracteur pour ses
besoins propres, soit vendus à des tiers ou à ses sociétés affi-
liées.

2) En cas de cession de matériels aux entités constituant le
contracteur ou à leurs sociétés affiliées, les prix sont déter-
minés conformément aux dispositions de l'article 12.2). b) de
la présente annexe, ou, s'ils sont supérieurs à ceux résultant
de l'application dudit article, convenus entre les Parties.
Lorsque l'utilisation de bien concerné dans les travaux
pétroliers a été temporaire et ne justifie pas les réductions de
prix fixées à l'article susvisé, ledit bien est évalué de façon que
les coûts pétroliers soient débités d'une charge nette cor-
respondant à la valeur du service rendu.

3) Les ventes à des tiers de matériels, équipements, instal-
lations et consommables sont effectuées par le contracteur au
prix du marché. Tous remboursements ou compensations
accordés à un acheteur pour un matériel défectueux sont
débités au compte des coûts pétroliers dans la mesure et au

moment où ils sont effectivement payés par le contracteur.

4) S'agissant de biens qui appartiennent au Congo en vertu des
stipulations de l'article 13 du contrat, le contracteur commu-
niquera au comité de gestion la liste des biens cédés conformé-
ment au paragraphe 2) ci-dessus.

5) Les ventes ou retraits visés ci-dessus seront soumis au
comité de gestion qui en déterminera les modalités de réalisa-
tion.

6) Lorsque les coûts pétrôliers restant à récupérer ne représen-
tent plus que les coûts des travaux, d'exploitation, le produit
des ventes doit être visés dessous au Congo ; le versement. doit
intervenir dans les trente (30) jours suivant la date de l'en-
caissement du prix par le contracteur.

7) lorsqu'un bien est utilisé au bénéfice d'un tiers ou du con-
tracteur pour des opérations non couvertes par le contrat, les
loyers ou tarifs correspondants sont calculés à des taux qui,
sauf accord du Congo, ne peuvent être calculés sur une base
inférieure aux prix de revient.

Chapitre IV - INVENTAIRE
Article 18 : Inventaire

Le contracteur tiendra un inventaire permanent, en qualité et
en valeurs de tous les biens meubles et immeubles acquis ou
réalisés dans le cadre des travaux pétroliers.

Lorsque des stocks de matériels et matières consommables ont
été constitués dans le cadre des travaux pétroliers, le con-
tracteur procédera, à intervalles raisonnables, mais au moins
une fois par an, aux inventaires physiques, suivant ses
méthodes en vigueur d'inventaires tournants.
Du jeudi 8 octobre 2009

Si le Congo souhaite participer à une de ces opérations
d'inventaires tournants, il en informe l'opérateur et la date en
est fixée d'un commun accord.

Le rapprochemnent de l'inventaire physique et de l'inventaire
comptable tel qu'il résulte des comptes, sera fait par le con-
tracteur, Un état détaillant les différences, en plus ou en
moins, sera fourni au Congo.

Le contracteur apportera les ajustements nécessaires aux
comptes dès la fin des opérations d'inventaires.

Chapitre V - PROGRAMMES DE TRAVAUX
ET BUDGETS ANNUELS

Article 19 : Règles générales

Le contracteur soumet au Comité de gestion des programmes
des travaux et budgets conformément à l'article 5 du contrat.
Ces programmes de travaux et budgets correspondants, qui
seront, au besoin, expliqués et commentés par le contracteur,
comporteront, notamment ;

1) un état estimatif détaillé des coûts, par nature ;

2) un état valorisé des investissements ;

3) une estimation des variations de stocks des matériels et
matières consommables :

4) un état prévisionnel des productions et coûts de produc-
tion, par champ.

Concernant la prévision de production de l'année civile sui-
vante, cet état présentera un plan de production détaillant, par
permis d'exploitation, par champ et par mois, les quantités
d'hydrocarbures liquides, dont la production est prévue. En
tant que de besoin, le contracteur fera parvenir des états rec-
tificatifs.

Article 20 : Présentation

Les programmes de travaux et budgets sont découpés en
lignes budgétaires. Les lignes budgétaires sont ventilées, d'une
part, par champ, et d'autre part, par nature d'opérations,
exploration, appréciation, développement, exploitation, trans-
port, stockage, gros entretien, autres.

Article 21 : Suivi et contrôle

Les programmes de travaux et budgets indiqueront, en outre,
les réalisations et les prévisions de clôture de l'année civile, en
cours, et comporteront des explications sur les écarts signifi-
catifs entre prévisions et réalisations, par ligne budgétaire.
Sont considérés comme significatifs les écarts de plus de dix
pour cent ou d'un montant égal ou supérieur à un million de
dollars américains(US $ 1.000.000).

Dans les quarante-cinq premiers jours de l'année civile, le con-
tracteur fait parvenir au Congo la liste des comptes consti-
tuant chaque ligne budgétaire, avec mise à jour chaque
trimestre, si nécessaire, de. manière à permettree la reconsti-
tution des réalisations se rapportant aux lignes budgétaires
des programmes de travaux et budgets annuels approuvés.

Chapitre VI - VERIFICATION DES COMPTES

Article 22 : Droit d'audit général

Le Congo peut vérifier la comptabilité des coûts pétroliers, soit
par ses propres agents, soit par, l'intermédiaire d'un cabinet
international indépendant.

A cet effet, le Congo et te contracteur s'informent mutuel-
lement des périodes qui leur conviennent pour procéder à
ces vérifications, et, les dates auxquelles celles-ci auront lieu
sont arrêtées, commun accord, dans la limite des délais de
prescription.

Les sections de la comptabilité analytique du contracteur qui
enregistrent des dépenses relatives à la fois aux travaux

Journal officiel de la République du Congo

2549

pétroliers et à d'autres activités ne relevant pas du contrat,
peuvent faire l'objet, au choix du Congo, soit d'une vérification
directe par ses propres agents, soit d'une vérification par
l'intermédiaire d'un cabinet dont il utilises les services ou par
l'intermédiaire des commissaires aux comptes du contracteur
requis à cet effet, afin qu'ils puissent certifier que les disposi-
tions du contrat et de la présente annexe 1 sont bien
appliquées sans discrimination et de manière équitable aux
diverses opérations concernées.

Les frais d'assistance facturés par les sociétés affiliées aux
entités constituant le contracteur, feront l'objet de la fourni-
ture à la demande du Congo d'un certificat du cabinet interna-
tional chargé de certifier les comptes des sociétés concernées.
Ce cabinet devra certifier que les frais imputés aux opérations
pétrolières ont été déterminés de manière équitable et non dis-
criminatoire. Les prestations d'assistance fournies par les
sociétés affiliées des entités constituant le contracteur doivent
être certifiées, par ledit cabinet, comme ayant été facturées
sans élément de profit pour lesdites sociétés affiliées. Les frais
des commissaires aux comptes seront payés par le contracteur
en tant que coûts pétroliers.

Les coûts pétroliers enregistrés au cours de toute année civile
seront considérés comme exacts et sincères, selon les disposi-
tions de l'article 5.6 du contrat. Le Congo peut procéder à une
nouvelle vérification des seules écritures concernées par toute
réserve écrite ainsi exprimée par le Congo et pour laquelle, un
désaccord-subsiste après soumission au comité de gestion.
Ces comptes demeureront ouverts jusqu'à l'achèvement de la
nouvelle vérification et jusqu'à ce que le désaccord soit réglé
conformément à l'article 5.6 du contrat. Toutefois, le Congo
peut procéder à un contrôle fiscal auprès du contracteur.

Chapitre VII - ETATS DES REALISATIONS - SITUATIONS -
COMPTES-RENDUS

Article 23 : Etats obligatoires

Outre les états et informations prévus par ailleurs, le con-
tracteur fera parvenir au Congo, dans les conditions, formes et
délais indiqués ci-après, le détail des opérations et travaux
réalisés, tels qu'ils sont enregistrés dans les comptes, docu-
ments, rapports et états tenus ou établis par lui et relatifs aux
travaux pétroliers.

Article 24 : Etat des travaux de recherche

Dans les soixante jours suivant la fin de chacun des trois pre-
miers trimestres de l'année civile et dans les quatre-vingt dix
jours suivant le quatrième trimestre, le contracteur fait par-
venir au Congo un état des réalisations indiquant notamment,
pour le trimestre précédent, le détail et la nature des travaux
de recherche effectués sur la zone de permis et les dépenses s'y
rapportant, en distinguant, notamment, les travaux relatifs :

1) à la géologie, en distinguant entre géologie de terrain et
géologie de bureau et de laboratoire ;

2) à la géophysique, par catégorie (sismique, magnéto-
motrice, gravimétrie, interprétation, etc.) et par équipe ;

3) aux forages d'exploration, par puits ;

4) aux forages d'appréciation, par puits :

5) aux voies d'accès, aux puits d'eau, et aux autres travaux
relatifs à l'implantation d'un forage ;

6) aux autres travaux d'exploration.

Article 25 : Etat de travaux, de développement et d'exploitation

Dans les soixante jours suivant chacun des trois premiers
trimestres de l'année civile et dans quatre-vingt dix jours sui-
vant la fin du quatrième trimestre, le contracteur fait parvenir
au Congo un état des réalisations indiquant notamment, pour
le trimestre précédent, le détail et la nature des travaux de
développement et d'exploitation effectués sur la zone de permis
et les dépenses s'y rapportant, en distinguant notamment, les
travaux relatifs :
2550

1) aux forages de développement, par champ et par cam-

pagne de forage ;
2) aux installations spécifiques de production ;

3) aux forages de production, par champ et par campagne de
forage ;

4) aux installations et moyens de transport des hydrocarbu-
res liquides par champ :

5) aux instaflatons de stockage, des hydrocarbures liquides
par champ, après traitement primaire.

Article 26 : Etat des variations des comptes d'immobilisations
et des stocks de matériel et de matières consommables

Dans les soixante jours suivant la fin de chacun des trois
premiers trimestres de l'année civile et dans les quatre-vingt
dix jours suivant la fin du quatrième trimestre, le contracteur
fait parvenir au Congo un état des réalisations indiquant
notamment, pour le trimestre précédent, les acquisitions et
créations d'immobilisations de matériels et de matières
consommables nécessaires aux travaux pétroliers, pour le per-
mis, par champ et par grandes catégories, ainsi que les sorties
(cessions, pertes, destructions, mises hors-service) de ces
biens.

Article 27 : Etat de production du mois

Cet état doit être envoyé au Congo conformément à l'article 18

du contrat au plus tard le 28€ jour de chaque mois pour le
mois précédent.

Il indiquera, par permis et par champ, les quantités d'hydro-
carbures liquides produites effectivement au cours du mois
précédent et la part de cette production revenant à chacune
des Parties, calculées sur des bases provisoires en application
des dispositions du contrat.

Article 28 : Etat de la redevance

Cltébt doit parvenir au Congo d'ans les soixante jours sui-vant
la fin de chacun des trois premiers Trimestres de l'année civile
et dans les quatre-vingt dix jours suivant la fin du quatrième
Trimestre.

Il indiquera les quantités d'Hydrocarbures liquides enlevées au
titre de la Redevance minière proportionnelle, les d'Hydro-
carbures. Liquides consommées par le contracteur dans les
Travaux Pétroliers au cours du Trimestre, ainsi que les
sommes payées par le contracteur au titre de la redevance sur
ces dernières quantités.

Article 29 : État des quantites d'hydrocarbures liquides trans-
portees au cours du mois

Cet état doit parvenir au Congo au plus tard le 28€ jour de
chaque mois pour le mois précédent.

Il indiquera pour le permis par champ, les quantités
d'Hydrocarbures Liquides transportées au cours du mois
précédent, entre le champ et le point d'exportation ou de livrai-
son, ainsi que l'identification des canalisations utilisées et le
prix du transport payé lorsque celui-ci est effectué par des
tiers. L'état indiquera, en outre, la répartition provisoire résul-
tant de l'Atticle, 27 ci-dessus entre les Parties des produits
ainsi transportés.

Article 30 : Etat des enlèvements du mois

Cet état doit parvenir au Congo au plus tard le 28° jour de
chaque mois pour le mois.

En outre, chaque entité constituant le contracteur, fera par-
venir au Congo, dans le même délai et pour son propre compte,
un état des quantités d'Hydrocarbures Liquides qu'elle a
enlevées pour exportation au livraison, en donnant toutes indi-
cations concernant chaque opération d'enlèvement ou de
livraison (acheteur, navire, prix, .destination finale, etc.).

Journal officiel de la République du Congo

N° 41 - 2009

En annexe à cet état, seront jointes toutes autres informations
relatives aux ventes commerciales de chaque entité du con-
tracteur, notamment les factures et les connaissements.

Article 31 : Etat pétroliers

Dans les soixante jours suivant la fin de chacun des trois pre-
miers Trimestres de l'Année civile et dans la fin du quatrième
Trimestre, le contracteur fait parvenir au Congo un état des
réalisations présentant, pour le Trimestre concerné, le détail
du compte des coûts pétroliers permettant, notamment, de
faire ressodirr pour chaque entité composant le contracteur.

1) les Coûts Pétroliers restant à récupérer à la fin du
Trimestre précédant le Trimestre concerné;

2) l'indice d'actualisation prévu à l'Article 7.5 du contrat pour
le Trimestre concerné :

3) les Coûts Pétroliers afférents aux activités du Trimestre
concerné

4) les Coûts Pétroliers récupérés au cours du Trimestre avec
indication, en quantités et en valeur de la production affec-
tée à cet effet ;

5) les sommes venues en en diminution des Coûts Pétroliers
au cours du Trimestre concerné ;

6.) les Coûts Pétroliers restant à récupérer à la fin du
Trimestre concerné.

Article 32 : Inventaire des stocks d'hydrocarbures liquides

Cet état doit parvenir au Congo au plus tard le 28€ jour de
chaque mois pour le mois précédent.

Il indiquera, pour le mois précédent et par lieu de stockage :

1) les stocks d'Hydrocarbures Liquides du début du mois ;
2) les entrées en Stock au cours du mois ;

3) les sorties de stock au courss du mois;

4) less stocks théodques à la fin du mois;

5) les stocks mesurés à la fn du mois;

6) l'explication des écarts évehtt-folis.

Le Congo peut toutefois envisager un contrôle conjoint avec
l'Opérateur. Les dépenses y afférentes seront des coûts
pétroliers mais seront exclues des frais d'audit de l'article 5.6
du contrat.

Article 33 : Etat des biens meubles et immeubles acquis, créés,
loués ou fabriqués

La contracteur tiendra en permanence dans la Comptabilité un
état détaillé, de tous les biens meubles et immeubles acquis,
créés, loués ou fabriqués pour les besoins des Travaux
Pétroliers, en distinguant ceux qui’ sont propriété du Congo en
vertu des stipulations de l'Article 14 du contrat et les autres.
Cet état comporte la description et l'identification de chaque
bien, les dépenses s'y rapportant, le prix de revient et la date
d'acquisition, de création ou de fabrication, et, le cas échéant,
la date de fin d'affectation aux Travaux. Pétroliers (sortie,) et 1e
sort qui lui est réservé dans ce dernier cas.

L'état susvisé est transmis Congo au plus tard le trentième
(30®) jour de chaque Année civile pour l'Année civile précé-
dente.

Chapitre III - Déclarations et quitus fiscaux
Article 34 : Déclaration fiscale
Chaque entité constituant le contracteur sera assujettie indi-
viduellement à l'impôt sur les sociétés conformément à l'Article

12.2 du contrat et au Code des Hydrocarbures. Elle se con-
formera aux exigences des lois et règlements en vigueur,

Du jeudi 8 octobre 2009

notamment le Code Général des impôts. en ce qui concerne le
classement des recettes, la détermination de l'assiette fiscale,
la tenue et publication des livres, et registres ainsi que la mise
à la disposition de ces livres et registres à l'administration fis-
cale congolaise pour d'éventuels contrôles.

Chaque entité constituant le contracteur préparera et
déposera une déclaration de revenus couvrant son impôt sur
les Sociétés et la soumettra au Congo avec toute la documen-
tation requise à titre de pièces justificatives de ses obligations
en matière d' mpôt sur les Sociétés.

Afin de permettre aux entités composant le contracteur de
remplir leurs obligations de déclaration fiscale conformément
à 12.2 du contrat, le Congo déterminera après Consultation du
Contacteur, la forme de ladite déclaration adaptée au contrat
de Partage de Production. |

Aux fins de l'application des dispositions de l'Article 12.2 du
contrat et pour chaque Année civile les entités constituant le
contracteur fourniront au Congo et à l'administration fiscale
congolaises les informations suivantes: |

a- les recettes provenant des ventes d'hydrocarbures liquides
obtenus en application des articles 7 et 8 du contrat.

b- les dépenses et autres charges déductibles conformément
à l’article 7 du contrat et au code des hydrocarbures.

c- l'assiette imposable de chaque entité est égale à la diffé-
rence entre le montant des recettes définies en a) auquel
s'ajoutee le montant de l'impot à payer par le Congo à l'ad-
ministration fiscale congolaise au nom et pour le compte de |
ladite entité, d'une part, et le montant des dépenses et
autres charges définies en b), d'autre part.

d- l'impôt sur les sociétés de chaque entité, calculé au taux
en vigueur au Congo appliqué à l'assiette ci-dessus. Le
Congo paiera et s'acquittera, au nom et pour le compte de
chaque entité, l'impôt sur les sociétés de l'entité, conformé-
ment à la législation en vigueur.

A réception de ces déclarations de revenus ainsi que des
piècess justificatives, le Congo fournira gratuitement à
chaquee entité constituantt le contracteur les quittances offi-
cielles accusant réception du paiement de l'impôt sur les
Sociétés émises au nom de chaque entité constituant le con-
tracteur par les autorités fiscales compétentes du Congo. Les |
quitus fiscaux seront émis dans un délai de 180 jours suivant |
la fin de l'Année civile précédente.

ANNEXE 2 AU CONTRAT DE PARTAGE DE PRODUCTION
DU PERMIS HAUTE MER A

REGIME DOUANIER APPLICABLE
AUX IMPORTATIONS ET AUX EXPORTATIONS

Conformément à l'article 12.3 du contrat, cette annexe 2
énumère les catégories des biens qui sont soumis au régime
douanier applicable aux importations et aux exportations du
contracteur et des ses sous-traitants.

1. IMPORTATIONS

Conformément à l'article 12 du contrat, cette annexe 2
énumère les catégories des biens qui sont |

(A) dispensés des droits de douane et des taxes d'importation,

(B) sujet au régime d'admission temporaire sans charge, dis-
pensés des droits de douane et des taxes d'importation,

(C) sujet à des droits de douane et à des taxes d'importation au
taux de cinq (5) pour cent, et

Journal officiel de la République du Congo

2551
(D) sujet au droit commun.
1.1 Catégorie A - Franchise totale

Les entités composant le Contacteur seront autorisées à
importer hors taxe les matériaux, l'équipement, les produits et
les pièces de rechange utilisés pour les travaux pétroliers
énumérés dans l'Annexe Il des Actes 13/65 - UDEAC et 38/81-
CD-1 251.

Cette exemption s'applique notamment à l'équipement sui-
vant, y compris les pièces de rechange

- équipement de forage et de perforation ;

- obturateur (BOP) et équipement de combat incendies ;

- produits à boue de forage et équipement de derrick :

- équipement de surface, de tubage :

- équipement de mesure ;

- équipement de tête de puits et de test de puits ;

- équipement de laboratoire ;

- équipement de transmission à distance pour communica-
tion avec puits pétroliers, transmetteurs/récepteurs HF,
UHF et VHF, y compris walkies-talkies, équipement de
radio-guidage et de liaison radio directionnel, équipement
nautique (chaînes et haussières, etc.) ;

- équipement de fax ;

- ordinateurs type PC et leurs accessoires (Imprimantes,
entraîneurs de disques, équipement de climatisation utilisé
pour l'équipement informatique), câbles sous-marins et
accessoires (boîte de dérivation, risers, etc.), équipement
audio-visuel, essentiellement aux fins de formation, lubri-
fiants, spécialement aux fins de l'entretien de machines.

Cette exemption n'est pas applicable aux automobiles, à
l'équipement et aux provisions de bureau, à l'équipement
domestique, nourriture et boissons, et aux biens et produits
d'usage généralement commun, n'ayant aucun lien direct avec
les travaux pétroliers.

1.2. Catégorie B - Admission temporaire

Les entités composant le contracteur auront l'autorisation
d'admission temporaire sans entreposage pour l'équipement
de travaux publics et machines autre que ceux indiqués ci-
dessus, véhicules lourds et utilitaires, l'équipement technique
énuméré sur la liste en Annexe Il des Actes 13/65 et 38/81, et
tout autre équipement utilisé pour les travaux pétroliers qui
est importé temporairement par les entités composant le con-
tracteur ou par l'Opérateur au nom des entités composant le
contracteur. Si de tels biens sont perdus ou mis au rebut et si
l'Opérateur fournit une déclaration sous serment à cet effet,
aucun droit ni taxe ne sera perçu.

1.3. Catégorie C- Droits de douane au taux réduit

Les entités composant le contracteur seront sujets au
paiement de droits de douanes au taux réduit de cinq (5) pour
cent, pour l'importation de l'équipement suivant par les entités
composant le contracteur ou l'Opérateur, non directement lié
aux travaux pétroliers :

- câbles électriques (sauf pour câbles sous -marins et acces-
soires) ;

- équipement de sûreté (souliers, casques, gilets de sauve-
tage), à l'exception de bleus de travail, gants, imperméables,
et petits extincteurs d'incendie, qui sont sujets au droit
commun ;

- rouleaux de papier bleu de tirage de grand format et pa-
pier pour ordinateur.

1.4. Catégorie D - Droit commun

Les entités composant le contracteur payeront les droits de
douane et les taxes aux taux de droit commun sur les biens
importés d'usage commun et les objets non inclus dans une

2552

des catégories ci-dessus, y compris mais sans limitation :

- équipement domestique :

- nourriture et boisson ;

- équipement électrodomestique ;

- vaisselle, vêtements ;

- équipement et provisions de bureau, appareils électron-
iques, outils (marteau, tournevis, pince, etc.) :

- équipement de climatisation domestique ou pour bureau,
exception faite comme indiqué à la catégorie À ci-dessus.

Il. EXPORTATION EN FRANCHISE

Conformément aux dispositions de l'article 51 de la loi portant
Code des Hydrocarbures relatives au régime d'exonération, le
contracteur est exonéré de toute taxe à l'exportation pour le
pétrole brut, les matériels, les accessoires (pièces de rechange)
en réparation, échantillons géologiques, matériel sous garantie
rentrant dans le cadre d'activités de recherche, d'exploitation,
de stockage, et de transport des hydrocarbures du contracteur.

III. SOUS-TRAITANTS DU CONTRACTEUR

Les entreprises important directement au Congo ou exportant
dans le cadre de contrats spécifiques de sous-traitants du con-
tracteur bénéficient du régime douanier défini ci-dessus, sous
réserve de produire une attestation délivrée par l'Opérateur et
approuvée par le Congo (Direction Générale des
Hydrocarbures), pour le matériel importé et exporté.

IV. TAXE SUR LA VALEUR AJOUTEE

En accord avec l'article 13 du décret n° 2001-522 du 19 octo-
bre 2001 en particulier, mais sans limitation, les bénéfices du
décret n° 2001-522 s'appliqueront au contracteur à toutes fins
du contrat, et il sera considéré à toutes fins que les disposi-
tions de tel décret sont contenues dans cette annexe 2.

Il a été convenu ce qui suit :

Article 1 : Définitions

Aux fins du contrat, tels que définis ci-après, les termes sui-
vants auront la signification fixée au présent article :

1.1 “Année Civile” : période de douze (12) mois consécutifs
commençant le premier janvier et se terminant le 31 décembre
de chaque année ;

1.2 “Baril'ou “bbl” : unité égale à 42 gallons américains (un
gallon U.S. étant égal à 3,78541 litres) mesurés à la tempéra-
ture de quinze (15) degrés celsius ;

1.3 “Brut de Référence” : le pétrole brut tel que défini à l'ar-
ticle 9 ;

1.4 “Budget” : l'estimation prévisionnelle du coût d'un pro-
gramme de travaux ;

1.5 “Cession” : toute opération juridique aboutissant à trans-
férer entre les parties ou à toute autre entité, autre qu'une par-
tie, tout ou partie des droits et obligations découlant du con-
trat sur tout ou partie de la zone de permis ;

1.6 “Code des Hydrocarbures” : le code, objet de la loi n°
24-94 du 23 août 1994, en vigueur à la date de signature du
présent contrat, et ses décrets d'application.

1.7 “Comité de Gestion” : l'organe visé à l’article 4 du contrat ;
1.8 “contracteur” : collectivement la société CNOOC et SNPC et
leurs futurs associés qui deviendraient parties au contrat du
fait d'une cession ;

Journal officiel de la République du Congo

N° 41 - 2009

1.9 “contrat” : le présent contrat de partage de production, ses
annexes qui en font partie intégrante, ainsi que tout avenant à
ce contrat qui serait conclu entre les parties ‘,

1.10 “contrat d'association” : le contrat (y compris ses an-
nexes et ses avenants) régissant les rapports entre les entités
constituant le contracteur, pour la réalisation en association
des travaux pétroliers :

1.11 “Cost oil” : la part de la production nette définie à l'ar
ticle 7.2 ;

1.12 “Cost stop” : La limite maximale en pourcentage de la part
de production nette affectée à la récupération des coûts
pétroliers.

1.13 “Coûts pétroliers” : toutes les dépenses et les provisions
liées aux travaux pétroliers. Les coûts pétroliers comprennent
les dépenses effectivement encourues par le contracteur ainsi
que les provisions constituées du fait des travaux pétroliers,
calculées conformément aux dispositions de la procédure
comptable. Les coûts pétroliers se répartissent entre les
dépenses de recherche, d'appréciation, de développement,
d'exploitation, la provision pour démantèlement et remise en
état de sites (abandon), la provision pour investissements
diversifiés et les sommes affectées au financement des projets
sociaux ;

1.14 “ Date d'effet ” ou “date d'entrée en vigueur”: la date
de prise d'effet du contrat telle que définie à l'article 20 du con-
trat ;

1.15 “Dollar” : la monnaie ayant cours légal aux États-Unis
d'Amérique ;

1.16 “Excess Cost Oil” : la part des coûts pétroliers telle que
définie à l'article 8.3,

1.17 “Gaz Naturel” : les hydrocarbures gazeux comprenant
principalement du méthane et de l'éthane, qui, à 15° C et à la
pression atmosphérique, sont à l'état gazeux, et qui sont
découverts et/ou produits sur la zone de permis, après l'ex-
traction des liquides de gaz naturel. Les gaz de pétrole liqué-
fiés ou GPL, extraits du gaz naturel sont, par exception, con-
sidérés comme des hydrocarbures liquides pour autant qu'ils
sont expédiés au point de livraison sous forme liquide :

1.18 “Hydrocarbures” : les hydrocarbures liquides et le gaz
naturel découverts et/ou produits sur la Zone de Permis ;

1.19 “Hydrocarbures liquides” : les hydrocarbures découverts
et/ou produits sur la zone de permis, y compris les GPL, à l'ex-
ception du gaz naturel ;

1.20 “Parties” : les parties au contrat, soit le Congo et le con-
tracteur ;

1.21 “Permis “ : le permis de recherche haute mer A octroyé à
la SNPC par décret n°

1.22 “Permis d'exploitation” : tout permis d'exploitation
découlant du permis de recherche haute mer A :

1.23 “Prix Fixé” : le prix de chaque qualité d'hydrocarbures
liquides, tel que défini à l'article 9 ci-après ;

1.24 “Procédure Comptable” : la procédure comptable qui,
après signature, fait partie intégrante du contrat dont elle con-
stitue l'annexe 1 :

1.25 “Production nette” : la production totale d'hydrocarbures
liquides et les gaz de pétrole liquéfiés, ou GPL, diminuée de
toutes eaux et de tous sédiments produits ainsi que de toutes
quantités d'hydrocarbures réinjectées dans le gisement, uti-
lisées ou perdues au cours des travaux pétroliers ;
Du jeudi 8 octobre 2009

1.26 “Profit oil”: la part de la production nette déduction faite
de la redevance minière proportionnelle et de la quantité affec-
tée au remboursement des coûts pétroliers conformément aux
dispositions de l'article 7 du contrat :

1.27 “Programme de travaux” : plan de travaux pétroliers
devant être effectués durant une période déterminée, approu-
vé par le Comité de gestion dans les conditions stipulées au
contrat ;

1.28 “Provision pour investissements diversifiés” ou “PID” : la
provision définie à l'article 10 du contrat ;

1.29 “Qualité d'hydrocarbures liquides” : une quelconque
qualité d'hydrocarbures liquides livrée FOB à un prix fixé, con-
formément aux dispositions de l'article 9 du contrat, à partir
de l'un des terminaux de chargement au Congo ;

1.30 “Redevance” : la part de la production nette due au Congo
telle que prévue à l'article 12.1 du contrat ;

1.31 “Société affiliée” :

1.31.1 toute société dans laquelle plus de cinquante (50) pour
cent des droits de vote dans les assemblées générales ordi-
naires des actionnaires ou associés, ci-après désignées les
“assemblées”, sont détenus directement ou indirectement par
l'une des parties ;

1.31.2 toute société qui détient, directement ou indirectement,
plus de cinquante (50) pour cent des droits de vote dans les
assemblées de l'une des parties.

1.31.3 toute société dont les droits de vote dans les assemblées
sont détenus pour plus de cinquante (50) pour cent par une
société qui détient elle-même, directement ou indirectement,
plus de cinquante (50) pour cent des droits de vote dans les
assemblées de l'une des parties ;

1.31.4 toute société dans laquelle plus de cinquante (50) pour
cent des droits de vote dans les assemblées sont détenus
directement ou indirectement par une société ou par plusieurs
sociétés telles que décrites aux articles 1.31.1 à 1.31.3 ci-
dessus ;

1.32 «Tax Oih : la part du profit oil revenant au Congo et com-
prenant l'impôt sur les sociétés dû par les entités composant
le contracteur, au taux indiqué dans le Code des hydrocar-
bures, le présent contrat et l'article 34 de la procédure comp-
table en annexe à ce contrat.

1.33 “Travaux d'abandon” : les travaux pétroliers nécessaires
à la remise en état d'un site d'exploitation et dûment provision-
nés dont l'abandon est programmé par le comité de gestion.

1.34 “Travaux de Développement” : les travaux pétroliers liés
au permis d'exploitation relatifs à l'étude, la préparation et la
réalisation des opérations telles que : sismique, forage,
équipement de puits et essais de production, construction et
pose des plates-formes, ainsi que toutes autres opérations
connexes, et toutes autres opérations réalisées en vue de l'é-
valuation des gisements et de leurs extensions, de la produc-
tion, du transport, du traitement, du stockage et de l'expédi-
tion des hydrocarbures aux terminaux de chargement ;

1.35 “Travaux d'exploitation” : les travaux pétroliers relatifs au
permis d'exploitation et liés à l'exploitation et à l'entretien des
installations de production, de traitement, de stockage, de
transport et d'expédition des hydrocarbures ;

1.36 “Travaux de recherche” : les travaux pétroliers liés au
permis Haute mer A et réalisés dans le but de découvrir et
d'apprécier un ou plusieurs gisements d'hydrocarbures tels
que les opérations de géologie, de géophysique, de forage (y

Journal officiel de la République du Congo

2553

compris les activités d'abandon et de restauration connexes).
d'équipement de puits et d'essais de production :

1.37 ‘Travaux Pétroliers” : toutes activités conduites pour per-
mettre la mise en œuvre du contrat sur la zone de permis,
notamment les études, les préparations et réalisations des
opérations, les activités juridiques, fiscales, comptables et
financières. Les travaux pétroliers se répartissent entre les
travaux de recherche (exploration et appréciation), les travaux
de développement, les travaux d'exploitation et les travaux
d'abandon ;

1.38 “Trimestre” : une période de trois (3) mois consécutifs
commençant le premier jour de janvier, d'avril, de juillet et
d'octobre de toute année civile ;

1.39 “Zone de permis” : la zone couverte par le permis de
recherches haute mer A et tous les permis d'exploitation en
découlant.

Article 2 : Objet du contrat

Le contrat a pour objet de définir les modalités selon lesquelles
le contracteur réalisera les travaux pétroliers sur la zone de
permis et selon lesquelles les parties se partageront la produc-
tion d'hydrocarbures en découlant.

Article 3 : Champ d'application du contrat - opérateur

3.1 Ce contrat est un contrat de partage de production sur la
zone de permis régi par les dispositions de la loi n° 24-94 du
23 août 1994 portant Code des hydrocarbures et par toutes les
autres dispositions légales et réglementaires en vigueur applic-
ables au contrat à la date d'effet.

3.2 Les travaux pétroliers sont réalisés au nom et pour le
compte du contracteur par une des entités composant celui-ci
et dénommée “l'opérateur”. L'opérateur est désigné par le con-
tracteur dans le cadre du contrat d'association. A la date de
signature de ce contrat, la société CNOOC est l'opérateur
désigné par le contracteur pour le permis et pour les permis
d'exploitation en découlant.

3.3 Pour le compte du contracteur, l'opérateur a notamment
pour tâche de :

(a) préparer et soumettre au comité de gestion les projets de
programme de travaux annuels, les budgets correspon-
dants et leurs modifications éventuelles ;

(b) diriger, dans les limites des programmes de travaux et
budgets approuvés, l'exécution des travaux pétroliers :

(c) préparer les programmes de travaux de recherche, de
travaux de développement, de travaux d'exploitation et de
travaux d'abandon relatifs aux gisements découverts sur le
permis d'exploitation ;

(d) sous réserve de l'application des dispositions de l'article
3.6 ci-après, négocier et conclure avec tous tiers les con-
trats relatifs à l'exécution des travaux pétroliers ;

(e) tenir la comptabilité des travaux pétroliers, préparer et
soumettre annuellement au Congo les comptes, conformé-
ment aux dispositions de la procédure comptable ;

(9 conduire les travaux pétroliers, de la manière la plus
àppropriée et, d'une façon générale, mettre en oeuvre tous
les moyens appropriés en respectant les règles de l'art
généralement acceptées dans l'industrie pétrolière interna-
tionale, en vue de :

(i) l'exécution des programmes de travaux dans les condi-
tions techniques et économiques généralement suivies
dans l'industrie pétrolière, et

(ii) l'optimisation de la production dans le respect d'une
bonne conservation des gisements exploités.

| 3.4 Dans l'exécution des travaux pétroliers, l'opérateur doit,
pour le compte du contracteur :

(a) conduire avec diligence toutes les opérations conformé-
ment aux pratiques généralement acceptées et suivies dans

2554

l'industrie pétrolière, se conformer aux règles de l'art en
matière de champs pétrolifères et de génie civil et accomplir
ces opérations d'une manière efficace et économique.
Toutes les opérations sont exécutées conformément aux
termes du contrat ;

@) fournir le personnel nécessaire aux travaux pétroliers en
tenant compte des dispositions de l'article 16.2 ci-après :

(c) permettre à un nombre raisonnable de représentants du
Congo d'avoir un accès périodique aux frais du contracteur,
aux lieux où se déroulent les travaux pétroliers, avec le
droit d'observer tout ou partie des opérations qui y sont
conduites. Le Congo peut, par l'intermédiaire de ses
représentants ou employés dûment autorisés, examiner
tout ou partie des données et interprétations de l'opérateur
se rapportant aux travaux pétroliers, y compris, sans que
cette énumération soit limitative, carottes, échantillons de
toute nature, analyses, données magnétiques, diagrammes,
cartes, tables et levés.

Le contracteur doit également permettre, à sa charge, aux
représentants du Congo de faire des contrôles périodiques
sur les installations pétrolières. Ces dépenses constituent
des coûts pétroliers récupérables.

(d) En accord avec les textes en vigueur au Congo (cf. article
37 de la loi portant Code des hydrocarbures), mettre en
place et maintenir en vigueur toutes les couvertures d'as-
surances de types et montants conformes aux usages
généralement acceptés dans l'industrie pétrolière et aux
dispositions de ce contrat.

Le contracteur pourra également s'assurer par le biais des
sociétés captives :

(e) payer ponctuellement tous les frais et dépenses encourus
au titre des travaux pétroliers ;

( maintenir au Congo une copie de toutes les données
décrites sous c) ci-dessus, exception faite de tels documents
ou matériaux qui nécessitent des conditions d'emmagasi-
nage ou de conservation spéciales, qui doivent être main-
tenus dans un lieu choisi par les parties, sous la respon-
sabilité de l'opérateur, et auxquels le Congo a plein droit
d'accès ;

(9 fournir une copie des données décrites sous c) ci-dessus
au Congo.

3.5 Le contracteur doit exécuter chaque programme de travaux
dans les limites du budget correspondant et ne peut entre-
prendre aucune opération qui ne soit comprise dans un pro-
gramme de travaux approuvé ni engager de dépenses qui excé-
dent les montants inscrits au budget, sous réserve de ce qui
suit :

(a) si cela s'avère nécessaire pour l'exécution d'un pro-
gramme de travaux approuvé, le contracteur est autorisé à
faire des dépenses excédant le budget adopté, dans la
limite de dix (10) pour cent du montant d'un poste quel-
conque du budget. l'opérateur doit rendre compte de cet
excédent de dépenses au comité de gestion suivant ;

{b) au cours de chaque année civile, le contracteur est aussi
autorisé à effectuer, dans le cadre de travaux pétroliers des
dépenses imprévues non incluses dans un programme de
travaux (mais qui y sont liées) et non inscrites dans un
budget, dans la limite cependant d'un total de un million
cinq cent mille (1.500.000) dollars ou de leur contre-valeur
dans une autre monnaie. Toutefois, ces dépenses ne
doivent pas être faites pour atteindre des objectifs
jusqu'alors refusés par le comité de gestion et l'opérateur
doit le cas échéant présenter dans les plus brefs délais un
rapport relatif à ces dépenses au comité de gestion.

Journal officiel de la République du Congo

N° 41 - 2009

Lorsque ces dépenses sont approuvées par le comité de ges-
tion, le montant autorisé est à nouveau porté à un million
cinq cent mille (1.500.000) dollars ou à leur contre-valeur
dans toute autre monnaie, le contracteur ayant en perma-
nence le pouvoir de dépenser ce montant aux conditions
fixées ci-dessus.

(c) en cas d'urgence dans le cadre des travaux pétroliers,
l'opérateur peut engager les dépenses immédiates qu'il juge
nécessaires pour la protection des vies, des biens et de l'en-
vironnement, et il doit faire part dans les plus brefs délais
praticables au comité de gestion des circonstances de ce
cas d'urgence et de ces dépenses.

3.6 Sauf décision contraire du comité de gestion, le con-
tracteur devra faire des appels d'offres pour les matériels et
services dont le coût est estimé supérieur à un million
(1.000.000) dollars par appel d'offres pour les travaux de
recherche et un million cinq cent mille (1.500.000) dollars pour
les travaux de développement et les travaux d'exploitation.
Les entités composant le contracteur et les sociétés
affiliées pourront soumissionner dans le cadre de ces appels
d'offres ; cependant, aucune préférence imméritée ne sera don-
née à de telles offres. La procédure ci-dessus ne s'appliquera
pas pour les études géologiques et géophysiques, l'interpréta-
tion, l'analyse des roches mères, l'analyse pétrophysique et
géochimique, la supervision et l'ingénierie des travaux
pétroliers, l'acquisition de logiciels, les simulations, les études
de gisements et les travaux nécessitant l'accès à des informa-
tions confidentielles lorsque l'une des entités composant le
contracteur aura la possibilité de fournir les prestations à par-
tir de ses moyens propres ou de ceux de ses sociétés affiliées.

Le contracteur devra permettre au Congo de participer au
dépouillement de tous les appels d'offres visés ci-dessus qui
seront lancés par le contracteur.

3.7 Le contracteur exerce ses fonctions en industriel diligent.
Sa responsabilité ne saurait être recherchée que pour les
pertes et les dommages résultant de ses actions sous les ter-
mes de ce contrat dans les cas de fautes lourdes ou délibérées,
telle qu'appréciée au regard des pratiques et usages interna-
tionaux de l'industrie pétrolière.

3.8 Sans préjudice de ce qui précède, le contracteur exécutera,
pendant la durée du permis et toute période de renouvel-
lement, le programme minimum de travaux défini au décret
attributif du permis.

Article 4 : Comité de gestion

4.1 Aussitôt que possible après la date d'effet du contrat, il
sera constitué, pour la zone de permis, un comité de gestion
composé d'un représentant du contracteur, à savoir l'opéra-
teur, et d'un représentant du Congo. Chaque entité membre du
comité de gestion nommera un représentant et un suppléant.
Le suppléant nommé par une partie agira seulement au cas où
le représentant désigné par cette partie ne serait pas
disponible. Chaque partie aura le droit de remplacer à tout
moment son représentant ou son suppléant en avisant par
écrit l'autre partie de ce remplacement. Le Congo et le con-
tracteur pourront faire participer au comité de gestion un
nombre raisonnable de membres de leur personnel.

4.2 Le comité de gestion examine toutes questions inscrites à
son ordre du jour relatives à l'orientation, à la programmation
et au contrôle de la réalisation des travaux pétroliers. Il exa-
mine notamment les programmes de travaux et les budgets qui
font l'objet d'une approbation et il contrôle l'exécution desdits
programmes de travaux et budgets.

Pour l'exécution de ces Programmes de Travaux et Budgets
approuvés, l'Opérateur, pour le compte du contracteur, prend
toutes les décisions nécessaires pour la réalisation des
Travaux Pétroliers conformément aux termes du contrat.

Du jeudi 8 octobre 2009

4.3 Les décisions du comité de gestion sont prises en applica-
tion des règles suivantes :

() pour les travaux de recherche et de développement, y
compris les travaux de développement complémentaire, les
travaux d'exploitation et les travaux d'abandon, ainsi que
pour les décisions relatives à l'arrêt des travaux d'exploita-
tion sur l'un ou l'autre des gisements de la zone de permis,
l'opérateur présente, pour le compte du contracteur, au
comité de gestion, les orientations, les programmes de
travaux et les budgets qu'il propose pour approbation. Les
décisions du comité de gestion sur ces propositions sont
prises à l'unanimité.

Si une question ne peut pas recueillir l'unanimité à une
réunion du comité de gestion, l'examen de la question est
reporté à une deuxième réunion du comité de gestion qui se
tient, sur convocation de l'opérateur, dix (10) jours au
moins après la date de la première réunion. Pendant ce
délai, les parties se concertent et l'opérateur fournit toutes
informations et explications qui lui sont demandées par le
Congo.

(b) Pour la détermination des provisions liées aux travaux
d'abandon, les décisions du comité de gestion sont prises à
l'unanimité.

Les décisions du comité de gestion ne doivent pas être suscep-
tibles de porter atteinte aux droits et obligations des entités
constituant le contracteur dans le cadre du contrat.

4.4 Le comité de gestion se réunit chaque fois que l'opérateur
le demande, sur convocation adressée au moins quinze (15)
jours à l'avance. La convocation contient l'ordre du jour pro-
posé, la date, l'heure et le lieu de la réunion. l'opérateur fait
parvenir au Congo les éléments d'information nécessaires à la
prise des décisions figurant à l'ordre du jour au moins huit (8)
jours avant la réunion. Le Congo peut à tout moment deman-
der que l'opérateur convoque une réunion pour délibérer sur
des questions déterminées qui font alors partie de l'ordre du
jour de la réunion. Le comité de gestion doit se réunir au moins
deux fois au cours de chaque année civile pour discuter et
approuver le programme de travaux et le budget afférent à
l'année civile en cours. Le comité de gestion ne peut statuer
sur une question qui ne figure pas à l'ordre du jour de la réu-
nion, sauf décision contraire unanime des représentants des
parties.

4.5 Les séances du comité de gestion sont présidées par le
représentant du Congo. L'Opérateur en assure le secrétariat.

4.6 L'opérateur prépare un procès-verbal écrit de chaque
séance et en envoie copie au Congo dans les quinze (15) jours
de la date de la réunion, pour approbation ou remarques dans
les trente (30) jours à compter de la date de réception. En
outre, l'opérateur établit et soumet à la signature du représen-
tant du Congo et du contracteur, avant la fin de chaque séance
du comité de gestion, une liste des questions ayant fait l'objet
d'un vote et un résumé des résolutions adoptées à l'occasion
de chaque vote.

4.7 Toute question peut être soumise à la décision du comité
de gestion sans que soit tenue une séance formelle à condition
que cette question soit transmise par écrit par l'opérateur au
Congo. Dans le cas d'une telle soumission, le Congo doit, dans
les dix (10) jours suivant réception de la question, communi-
quer son vote par écrit à l'opérateur, à moins que la question
soumise au vote ne requière une décision dans un délai
stipulé par l'opérateur qui, à moins de conditions d'urgence
nécessitant une réponse plus rapide, ne peut être inférieur à
quarante-huit (48) heures. En absence de réponse du Congo
dans le délai imparti, la proposition de l'opérateur est consi-
dérée comme adoptée. Toute question qui reçoit le vote affir-
matif requis dans les conditions prévues à l'article 4.3 ci-
dessus est réputée adoptée comme si une réunion avait été
tenue.

Journal officiel de la République du Congo

2555

4.8 Le comité de gestion peut décider d'entendre toute person-
ne dont l'audition est demandée par l'une des parties. Chaque
partie peut en outre, à ses frais, se faire assister aux réunions
du comité de gestion par des experts extérieurs de son choix,
à condition d'obtenir un engagement de confidentialité desdits
experts, étant entendu que les experts assistant le Congo ne
doivent présenter aucun lien avec des sociétés pétrolières con-
currentes des entités composant le contracteur.

4.9 Rattaché au comité de gestion, un comité d'evaluation des
provisions pour travaux d'abandon est institué, chargé d'exa-
miner, pour recommandation audit comité de gestion :

- les programmes des travaux d'abandon et l'estimation de
leurs coûts ;

- le calcul des provisions pour remise en état des sites ;

- le calcul du montant correspondant aux produits financiers
générés par les provisions pour la remise en état des sites,
ainsi qu'une recommandation d'affectation desdites provi-
sions. Il est convenu entre le Congo et le contracteur que les
provisions constituées selon les dispositions du présent
contrat, gérées conjointement, sont placées dans un orga-
nisme tiers choisi d'accord parties.

Le comité d'evaluation des provisions pour travaux d'abandon
est composé de représentants (un titulaire et un suppléant) du
contracteur et du Congo.

Ce comité se réunira selon une périodicité qu'il aura déter-
minée d'un commun accord.

Le secrétariat du comité est assuré par un représentant de
l'opérateur, chargé également de rédiger un compte rendu écrit
de chaque réunion qui sera envoyé à tous les participants pour
approbation. L'absence de réponse dans le délai de dix (10)
jours ouvrés suivant la transmission dudit compte rendu sera
réputé valoir approbation de son contenu.

Les coûts du contracteur relatifs à la participation de ses
représentants et “au fonctionnement du comité d'evaluation
des provisions pour réhabilitation des sites seront supportés
par le contracteur et constitueront un coût pétrolier.

Article 5 : Programmes de travaux et budgets

5.1 Pour le compte du contracteur, l'opérateur présentera au
Congo, dans un délai de soixante (60) jours à compter de la
date d'effet, l'état des lieux de la zone de permis à la date
d'effet ainsi que le programme de travaux que le contracteur
propose pour le restant de l'année civile en cours, avec le bud-
get correspondant.

Par la suite, au plus tard le quinze (15) novembre de chaque
année civile, l'opérateur soumettra au Congo le programme de
travaux qu'il se propose de réaliser au cours de l'année civile
suivante ainsi que le projet de budget correspondant. Au
moment de la soumission du programme de travaux et du
budget de chaque année civile, l'opérateur présente sous forme
moins détaillée des programmes de travaux et budgets prévi-
sionnels pour les deux (2) années civiles suivantes.

5.2 Au plus tard le quinze (15) décembre de chaque année
civile, le comité de gestion adopte le programme de travaux et
le budget relatifs à l'année civile suivante. Au moment où il
adopte un programme de travaux et un budget, le comité de
gestion examinera, à titre préliminaire et indicatif, et sans
l'adopter, le programme de travaux et le budget pour les deux
(2) années civiles suivantes. Aussitôt que possible après
l'adoption d'un programme de travaux et d'un budget, l'opéra-
teur en adresse une copie au Congo.

5.3 Chaque budget contient une estimation détaillée, par
trimestre, du coût des travaux pétroliers prévus dans le pro-
gramme de travaux correspondant au trimestre en question.
Chaque programme de travaux et chaque budget est suscepti-
ble d'être révisé et modifié par le comité de gestion à tout
moment dans l'année.

2556

5.4 Dans les quatre-vingt-dix (90) jours suivant la fin d'une
année civile ou, en cas de fin du contrat, dans les trois (3) mois
de cette expiration, l'opérateur doit, pour le compte du con-
tracteur, rendre compte au Congo de la façon dont a été exé-
cuté le budget afférent à l'année civile écoulée.

5.5 Lorsque l'opérateur estimera qu'au total soixante quinze
(75) pour cent des réserves prouvées de l'un quelconque des
permis d'exploitation objet “du contrat ont été produites au
cours de l'année civile en cours, il soumettra au comité d'eva-
luation des provisions pour travaux d'abandon dont les carac-
téristiques sont définies à l'article 4.9 du contrat, au plus tard
le quinze (15) novembre de l'année civile en cours, le pro-
gramme de travaux d'abandon qu'il se propose de réaliser sur
ce permis d'exploitation, avec un plan de remise en état du
site, un calendrier des travaux prévus et une estimation détail-
lée de l'ensemble des coûts liés à ces travaux d'abandon.

Pour permettre la récupération de ces coûts pétroliers confor-
mément aux dispositions de l'article 7.5 ci-après par les entités
composant le contracteur sous la forme de provisions pour la
remise en état des sites, pour tout permis d'exploitation con-
cerné par ce programme de travaux d'abandon, l'opérateur
déterminera, au plus tard le quinze (15) novembre de l'année
civile en cours, le montant exprimé en dollars par baril de la
provision à constituer. Ce montant sera égal au montant total
estimé des travaux d'abandon divisé par le montant des
réserves prouvées restant à produire selon ses estimations sur
ce permis d'exploitation.

En outre, l'opérateur calculera conformément aux dispositions
de l'article 4.9, et ce à partir du 1°T janvier 2009, le montant
des produits financiers notionnels de l'année écoulée générés
par les provisions constituées pour couvrir à terme les travaux
d'abandon. Ce montant sera réputé correspondre à une provi-
sion pour remise en état des sites, et, en conséquence, sera
porté au compte des coûts pétroliers.

Au plus tard le quinze (15) décembre de la même année civile,
le comité de gestion adoptera, sur recommandation du comité
d'evaluation des provisions pour travaux d'abandon et pour
chaque permis d'exploitation concerné, le programme de
travaux d'abandon, et le budget global correspondant, pour la
période allant jusqu'à la fin de la réalisation des travaux d'a-
bandon. A la même date, le comité de gestion approuvera
également le montant de la provision que le contracteur sera
tenu de constituer pour chaque baril d'hydrocarbures liquides
restant à produire.

Chaque entité membre du contracteur imputera en con-
séquence sur les coûts pétroliers de chacune des années
civiles suivantes une somme égale au montant de la provision
à constituer par baril restant à produire multipliée par la part
de la production d'hydrocarbures liquides lui revenant au titre
de l'année civile considérée sur ce permis d'exploitation.

Si besoin est, au plus tard le quinze (15) novembre de chaque
année civile, l'opérateur présentera au comité d'évaluation des
provisions pour travaux d'abandon, les modifications qu'il con-
vient d'apporter à l'estimation des réserves restant à exploiter
et au coût des travaux d'abandon prévus. En fonction de ces
nouvelles estimations de réserves restant à produire et des
nouvelles estimations de coûts des travaux d'abandon, l'opéra-
teur déterminera le cas échéant, compte tenu des provisions
déjà effectuées à ce titre, le nouveau montant en dollars des
provisions à constituer pour l'ensemble des années civiles à
venir jusqu'à l'arrêt de la production sur chaque baril d'hydro-
carbures liquides qui sera produit. Le comité de gestion
approuvera, sur recommandation du comité d'evaluation des
provisions pour travaux d'abandon, ce nouveau montant le
quinze (15) décembre de la même année civile au plus tard.

5.6 Les livres et écritures comptables, et tous les documents
financiers et techniques du contracteur se rapportant aux
travaux pétroliers sont soumis à vérification et à inspection
périodiques de la part du Congo ou de ses représentants.

Journal officiel de la République du Congo

N° 41 - 2009

Si le Congo désire exercer ce droit de vérification, il préviendra
le contracteur par écrit. Telle vérification aura lieu dans un
délai de quarante-cinq (45) jours suivant telle notification et
sera menée, soit en faisant appel au personnel de l'administra-
tion congolaise, soit en faisant appel à un cabinet indépendant
internationalement reconnu, désigné par lui et agréé par le
contracteur. L'agrément du contracteur n'est pas refusé sans
motif valable.

Pour une année civile donnée, le Congo dispose d'un délai de
quinze (15) mois à compter de la date de dépôt auprès du
Congo des comptes définitifs pour l'année civile en vérification
pour effectuer en une seule fois ces examens et vérifications.
Bien qu'il soit prévu que le Congo exercera normalement son
droit de vérification annuellement sur ce délai de quinze (15)
mois, le Congo peut exercer son droit de vérification pour
plusieurs exercices antérieurs, jusqu'à un maximum de deux
(2) années civiles à partir de la date de dépôt des comptes
définitifs auprès du Congo pour l'exercice le plus récent.

Au cas où, pour une raison quelconque, ces vérifications
n'avaient pas été effectuées annuellement, ces vérifications
concernant plusieurs exercices seront effectuées en une seule
fois et de façon à gêner le moins possible le contracteur et
incluent l'exercice le plus récent pour lequel des comptes
définitifs ont été déposés.

Lorsque le Congo exerce ce droit d'audit, les budgets relatifs à
cet exercice particulier sont utilisés pour la réalisation de ces
contrôles.

Les frais afférents à cette vérification sont pris en charge par le
contracteur, dans la limite d'un montant annuel de soixante
mille (60.000) dollars, et font partie des coûts pétroliers. Ce
montant est actualisé chaque année par application de l'indice
défini à l'article 7.6 du contrat.

Lorsque la vérification n'est pas réalisée par le personnel de
l'administration congolaise, le cabinet indépendant agréé par
le Congo et le contracteur exerce sa mission dans le respect
des termes de référence établis par le Congo pour l'examen de
l'application des règles définies dans la procédure comptable
pour la détermination des coûts pétroliers et leur récupération.
Lesdits termes de référence sont communiqués au contracteur
avant l'intervention dudit cabinet. Le rapport final de cette
vérification est communiqué dans les meilleurs délais au con-
tracteur.

Les comptes des sociétés affiliées de l'opérateur, à l'exception
des sociétés affiliées de droit congolais, qui sont notamment
chargées de fournir leur assistance au contracteur, pourront
être audités conformément aux dispositions de l'article 22 de
la procédure comptable.

Pour toutes contradictions, erreurs ou anomalies relevées lors
des inspections et vérifications, le Congo peut présenter ses
objections au contracteur par écrit et de manière raisonnable-
ment détaillée, dans les quatre-vingt dix (90) jours suivant la
fin de ces examens et vérifications.

Les dépenses imputées aux coûts pétroliers et les calculs rela-
tifs au Partage de la production nette dans ladite année civile
sont considérés comme définitivement approuvés lorsque le
Congo n'a pas opposé d'objection dans les délais visés ci-
dessus.

Toute objection, contestation ou réclamation raisonnablement
soulevée par le Congo fait l'objet d'une concertation avec le
contracteur ou l'entité composant le contracteur concernée. Ce
dernier rectifiera les comptes et prendra en compte toutes les
contestations soulevées par le Congo dans les plus brefs délais
en fonction des accords qui seront intervenus, ceci en applica-
tion des dispositions de la réglementation en vigueur au
Congo.

Du jeudi 8 octobre 2009

Au cas où le litige persisterait, la procédure d'arbitrage définie
à l'article 23 s'appliquerait, ce qui pourrait mener à l'applica-
tion des dispositions visées au titre XIII du Code des hydrocar-
bures.

5.7 Les registres et livres de comptes et tous les documents
financiers et techniques retraçant les travaux pétroliers sont
tenus par l'opérateur en langue française et libellés en dollars.
Les registres sont utilisés pour déterminer la quote-part des
coûts pétroliers et de la production revenant à chacune des
entités composant le contracteur aux fins du calcul par celles-
ci des quantités d'hydrocarbures liquides leur revenant au
titre des articles 7 et 8 du contrat.

IL est de l'intention des parties qu'à l'occasion de la conversion
de devises et de toutes autres opérations de changes relatives
aux travaux pétroliers le contracteur ne réalise ni gain, ni
perte, qui ne soit porté aux comptes des coûts pétroliers.

Les modalités relatives à ces opérations sont précisées dans la
procédure comptable.

Article 6 : Découverte d'hydrocarbures

6.1 Dès qu'une découverte est faite pour le compte du con-
tracteur, l'opérateur en informe le Congo. Dans les meilleurs
délais et au plus tard trente (30) jours qui suivent la fin du
sondage de découverte, le contracteur présente au comité de
gestion un premier rapport de découverte sur le ou les niveaux
rencontrés qui peuvent être considérés comme producteurs,
l'importance des indices donnés par le gisement et une estima-
tion des travaux à entreprendre dans les trois (3) mois sui-
vants.

6.2 Au plus tard dans les six (6) mois qui suivent la décou-
verte, après mise à jour du rapport de découverte, le con-
tracteur soumet au comité de gestion :

- un rapport détaillé sur la découverte :

- un programme de travaux et le budget prévisionnel néces-
saire à la délinéation du gisement comprenant notamment
les travaux complémentaires à effectuer et le nombre de
puits de délinéation à forer ;

- un planning de réalisation des travaux de délinéation.

Après examen et modifications éventuelles des propositions du
contracteur par le comité de gestion, les règles de décision
définies à l'article 4.3 ci-dessus s'appliquent.

6.3 A l'issue des travaux de délinéation, le contracteur soumet
un rapport au comité de gestion sur les possibilités de mise en
production du gisement ainsi délimité.

Après examen de ce rapport par le comité de gestion, si le con-
tracteur établit le caractère commercial du gisement en fonc-
tion de ses critères d'évaluation, le titulaire, à la demande du
contracteur, sollicite l'octroi d'un permis d'exploitation auprès
de l'administration congolaise compétente.

Article 7 : Remboursement des coûts pétroliers

7.1 Le contracteur assure le financement de l'intégralité des
coûts pétroliers.

7.2 Le remboursement des coûts pétroliers s'effectuera sur la
zone de permis en général, et, plus particulièrement, sur la
zone de chaque permis d'exploitation. À cet effet, une part de
la production d'hydrocarbures liquides provenant de la zone de
chaque permis d'exploitation au cours de chaque année civile
sera effectivement affectée au remboursement des coûts
pétroliers (ci-après désignée “cost oil”) comme suit :

7.3 Dès le démarrage de la production d'hydrocarbures
liquides sur la zone de permis, chaque entité composant le
contracteur commencera à récupérer sa part des coûts
pétroliers relatifs à la zone de permis en recevant chaque
année civile une quantité d'hydrocarbures liquides équivalant

Journal officiel de la République du Congo

2557

au pourcentage, indiqué ci-dessous, du total de la production
nette du permis d'exploitation multipliée par le pourcentage
d'intérêt qu'elle détient dans ce permis d'exploitation.

Le cost stop sera égal à 60 % au cours d'une année civile.

Les coûts pétroliers non récupérés par une entité composant le
contracteur au cours de ladite année civile seront récupérés
sur les années civiles suivantes jusqu'à récupération totale ou
expiration du contrat.

La valeur du cost oil sera déterminée en utilisant le prix fixé
pour chaque qualité d'hydrocarbures liquides tel que défini à
l'article 9 ci-dessous,

Le remboursement des coûts pétroliers pour chaque année
civile au titre des permis d'exploitation s'effectuera selon
l'ordre de priorité suivant :

- les coûts des travaux d'exploitation :

- la provision pour Investissements diversifiés ;

- les coûts des travaux de développement ;

- les coûts des travaux de recherche ;

- les provisions décidées pour la couverture des coûts des
travaux d'abandon.

Les coûts pétroliers sont reclassés dans les catégories de
travaux pétroliers ci-dessus selon leur nature.

7.6 Au moment de leur remboursement, les coûts pétroliers
non récupérés seront actualisés à compter de leur date de
paiement par application de l'indice d'inflation du produit
intérieur brut des États-Unis d'Amérique, tel que publié par
l'OCDE dans sa revue mensuelle, à la page “national
accounts”, sous les références : “national income and product
- États-Unis - implicit price level”. La valeur de l'indice était de

100 en 1985 et de 132,3 au 4° trimestre 1993 (publication du
mois de mars 1996). En cas d'impossibilité d'utiliser ladite
référence, les parties se concerteront pour convenir d'une nou-
velle référence. Le remboursement annuel des coûts pétroliers
se fera à la limite du cost stop.

Sur la zone de permis, afin de tenir compte des situations par-
ticulières qui résulteraient des prix exceptionnellement hauts
des hydrocarbures liquides, les parties conviennent des dispo-
sitions suivantes

Si le prix fixé est inférieur à 41 dollars par baril (ci-après défi-
ni seuil de prix haut), le cost stop sera égal à 60%

Au cas où le prix fixé est supérieur à 41 dollars par baril, le
cost stop sera égal à : 60% X seuil de prix haut / prix fixé.

7.7 Nonobstant toutes autres dispositions de ce contrat, les
coûts associés aux travaux de recherche, de développement et
d'abandon seront des coûts pétroliers récupérables, dans le
cadre de tout permis d'exploitation découlant du permis Haute
mer À, dans l'ordre de récupération définie à l'article 7.5 ci-
dessus.

Article 8 - Partage de la production

8.1 La production nette sur la zone de chaque permis d'ex-
ploitation, déduction faite de la redevance minière proportion-
nelle, de la quantité affectée au remboursement des coûts
pétroliers conformément aux dispositions de l'article 7 ci-
dessus, de l'excess cost-oil et du super profit-oil, tel que défi-
nis aux paragraphes 8.2 et 8.3 du présent article, sera
partagée entre le Congo et le contracteur de la manière sui-
vante :

- Pourcentage du contracteur : 60%
- Pourcentage de l'Etat : 40%

8.2 Dans la zone de chaque permis d'exploitation, si le prix fixé
d'une ou plusieurs qualités d'hydrocarbures liquides est

2558

supérieur au seuil de prix haut défini ci-dessus, la part de
chaque qualité d'hydrocarbures liquides équivalant en pour-
centage de la production nette de chacune de ces qualités d'hy-
drocarbures liquides à soixante pour cent moins le cost stop
pour chacune de ces qualités d'hydrocarbures liquides, ci-
après « super profit oil », sera partagée, à raison des taux
indiqués ci-dessous :

Partage du super profit oil

- Part du contracteur : 45%
- Part du Congo : 55%

Le seuil de prix haut applicable à tout moment sera de qua-

rante et un (41) dollars par baril, déterminé au 1°T janvier
2009 par application de l'indice défini à l'article 7.6 du présent
contrat.

Il est entendu qu'en déterminant le seuil de prix haut, l'appli-

cation de l'indice d'inflation se fera à partir du 1° janvier
2009, indépendamment de la date d'entrée en vigueur du
présent contrat.

8.3 Si le cost oil est inférieur à 60 % (cost stop) de la produc-
tion nette, le Congo et le contracteur recevront respectivement
50% du profit oil sur la partie du profit oil comprise entre le
cost oil et le cost stop (ci-après excess cost oil). Le Congo et le
contracteur se partageront le reste en tant que profit oil
comme défini à l'article 8.1.

8.4 Pour la répartition du profit oil de la zone de permis entre
le Congo et chaque entité composant le contracteur, les parts
de chaque qualité d'hydrocarbures liquides à recevoir par le
Congo et par chaque entité composant le contracteur sont pro-
portionnelles au rapport entre la production nette de chacune
de ces qualités d'hydrocarbures liquides affectées au profit
oil et la somme des productions nettes des hydrocarbures
liquides affectées au profit oil.

Article 9 - Valorisation des hydrocarbures liquides

9.1 Pour les besoins de la gestion du présent contrat, le brut
de référence sera le brent de la Mer du Nord, dont la valeur de
la cotation telle que publiée par le platt's à la rubrique «brent
daté sera «le prix de référencer.

Aux fins de la récupération des coûts pétroliers, du partage du
profit oil, de, la détermination des montants à verser au titre
de la PID prévue à l'article 10 ci-après et de la perception en
espèces de la redevance minière proportionnelle, le prix de
chaque qualité d'hydrocarbures liquides déterminé conformé-
ment aux dispositions de l'article 9.2 ci-après est le “prix fixé”.

Le prix fixé reflétant la valeur d'une qualité d'hydrocarbures
liquides, FOB terminal de chargement au Congo, sur le
marché international, est déterminé en dollars par baril. Le
prix fixé est déterminé paritairement par le contracteur et le
Congo pour chaque mois.

9.2 Dans le mois suivant la fin de chaque trimestre, le Congo
et le contracteur se rencontrent afin de déterminer d'un com-
mun accord, pour chaque qualité d'hydrocarbures liquides
produite, le prix fixé pour chaque mois du trimestre écoulé.
A cette occasion, le contracteur soumet au Congo les informa-
tions visées à l'article 9.1 ci-dessus et tout élément pertinent
se rapportant à la situation et à l'évolution des prix des hydro-
carbures liquides sur les marchés internationaux.

Si, au cours de cette réunion, un accord unanime ne peut être
obtenu, les parties se rencontrent à nouveau en apportant
toute information complémentaire utile relative à l'évolution
des prix des hydrocarbures liquides de qualités similaires afin
d'obtenir une décision unanime avant la fin du deuxième mois
suivant la fin du trimestre considéré.

Pour les besoins de la gestion du contrat, le contracteur déter-
mine en tant que de besoin un prix mensuel provisoire qui

Journal officiel de la République du Congo

° 41 - 2009

reflétera le niveau du marché pétrolier à cette période, pour
chaque qualité d'hydrocarbures liquides, qu'il applique jusqu'à
la détermination définitive du prix fixé pour le mois considéré.
Ce prix provisoire est porté à la connaissance du Congo.

En cas de désaccord persistant des parties sur la détermina-
tion du prix fixé, l'une ou l'autre Partie peut soumettre le dif-
férend à l'arbitrage dans les conditions prévues à l'article 23
du contrat.

9.3 En cas d'exploitation d'un gisement de gaz naturel, le
Congo et le contracteur se concerteront pour fixer le prix du
gaz naturel conformément aux dispositions de l'article 15 ci-
après.

Article 10 - Provision pour investissements diversifiés

La provision pour investissements diversifiés ou “PID”, a pour
objet de permettre d'affecter des fonds à des investissements
ou à des engagements financiers destinés au développement
de l'économie congolaise ; ces fonds seront affectés notamment
à la promotion des petites et moyennes entreprises, des petites
et moyennes industries et à une aide au financement des pro-
jets de promoteurs nationaux.

ILe montant de la PID est fixé pour chaque année civile à un
pour cent (11%) de la valeur au prix fixé de la production nette
de la zone de permis.

Les montants correspondants sont versés par chaque entité
composant le contracteur sur les comptes indiqués par le
Congo, conformément aux dispositions de la procédure comp-
table.

Les montants affectés à la PID constituent des coûts pétroliers.

Article 11 - Volet social

Le contracteur s'engage à financer chaque année des projets
sociaux pour un montant de deux cent mille (200.000) dollars
pendant la durée de la période d'exploration et pour un mon-
tant de quatre cent mille (400.000) dollars pendant la période
d'exploitation. Les projets sociaux seront déterminés de com-
mun accord avec le Congo.

Les sommes affectées au financement des projets sociaux
constituent des Coûts Pétroliers.

Article 12 - Régime fiscal

12.1 La Redevance minière proportionnelle due au Congo au
titre de chaque permis d'exploitation, déterminée à partir de la
production nette d'hydrocarbures, est fixée à 15%.

Le Congo aura le droit de recevoir la redevance minière propor-
tionnelle en espèces en notifiant au contracteur son choix au
moins quatre vingt-dix (90) jours à l'avance. La référence uti-
lisée pour le calcul de la valeur de ladite redevance est le prix
fixé. Si une telle notification n'est pas faite par le Congo, la
redevance sera, alors, prélevée par le Congo en nature au point
d'enlèvement.

Les quantités d'hydrocarbures liquides consommées par le
contracteur au cours des travaux pétroliers seront assujetties
au paiement en espèces de la redevance minière proportion-
nelle. Les dépenses correspondantes constitueront des coûts
pétroliers.

12.2 La part d'hydrocarbures liquides revenant au contracteur
à l'issue des affectations et des partages définis aux articles 7
et 8 ci-dessus est nette de tout impôt, droit ou taxe de quelque
nature que ce soit, y compris tout impôt de distribution appli-
cable aux entités composant le contracteur et/ou à leurs
actionnaires ou associés, dans le cadre de l'activité liée au
présent contrat.
Du jeudi 8 octobre 2009

Par conséquent, la part d'hydrocarbures liquides revenant au
Congo à l'issue des affectations et des partages définis aux
articles 7, 8 et 12.1 ci-dessus, y compris à la suite de la procé-
dure de contestation prévue par l'article 5.6, comprend et doit
englober entièrement l'impôt sur les sociétés au taux indiqué
dans le Code des hydrocarbures à la date d'effet sur les
revenus de chaque entité composant le contracteur provenant
des activités réalisées en application du contrat. Les déclara-
tions fiscales sont établies en dollars et fournies par chaque
entité composant le contracteur. Les quitus fiscaux correspon-
dants pour chacune de ces entités sont établis au nom de
telles entités composant le contracteur auxquelles ils seront
remis.

Ces déclarations restent soumises au contrôle de l'administra-
tion fiscale selon la réglementation fiscale applicable sans
préjudice des dispositions de l'article 5.6 du contrat.

Les dispositions du présent article s'appliquent séparément à
chaque entité composant le contracteur pour l'ensemble des
travaux pétroliers réalisés au titre de ce contrat.

12.3. Le contracteur sera sujet aux dispositions de l'Annexe 2
de ce contrat. Les matières non expressément visées par cette
annexe 2 sont soumises au droit commun des douanes en
vigueur au Congo.

Article 13 - Transfert de propriété et enlèvement
des hydrocarbures liquides

13.1 Les hydrocarbures liquides produits deviennent la pro-
priété indivise du Congo et du contracteur au passage de la
tête des puits de production.

La propriété de la part d'hydrocarbures liquides revenant au
Congo et à chaque entité composant le contracteur en applica-
tion des articles 7 et 8 est transférée à ceux-ci à la sortie des
installations de stockage ; dans le cas d'une expédition par
navire pétrolier, le point de transfert de propriété est le point
de raccordement entre le navire et les installations de charge-
ment.

Le Congo prend également livraison au même point de la part
d'hydrocarbures liquides lui revenant.

Chaque entité composant le contracteur, ainsi que ses clients
et transporteurs, a le droit d'enlever librement au point d'en-
lèvement choisi à cet effet la part d'hydrocarbures liquides lui
revenant en application des articles 7 et 8 ci-dessus.

Tous les frais relatifs au transport, au stockage et à l'expédi-
tion des hydrocarbures liquides jusqu'a au point d'enlèvement
font partie des coûts pétroliers.

Les parties conviennent que le contracteur souscrive une
assurance couvrant le risque de dommages sur la totalité des
hydrocarbures liquides, y compris la part du Congo, et que le
coût de cette assurance soit inclus comme un coût pétrolier.

13.2 Les parties enlèvent leur part respective d'hydrocarbures
liquides, FOB terminal de chargement, sur une base aussi
régulière que possible, étant entendu que chacune d'elles peut,
dans des limites raisonnables, enlever plus ou moins que la
part lui revenant au jour de l'enlèvement, à condition toutefois
qu'un tel sur-enlèvement ou sous-enlèvement ne porte pas
atteinte aux droits de l'autre partie et soit compatible avec le
taux de production, la capacité de stockage et les caractéris-
tiques des navires. Les parties se concertent régulièrement
pour établir un programme prévisionnel d'enlèvements sur la
base des principes ci-dessus.

Les parties arrêteront et conviendront, avant le début de toute
production commerciale sur la zone de permis, d'une procé-
dure d'enlèvement fixant les modalités d'application du
présent article.

Journal officiel de la République du Congo

2559

13.3 Chaque entité composant le contracteur est tenue, à la
demande du Congo, de vendre en priorité aux industries con-
golaises, aux conditions définies ci-dessous, les hydrocarbures
liquides lui revenant, y compris cost oil ainsi que profit oil, en
vue de satisfaire les besoins de celles-ci. Le Congo n'exigera
pas de ces entités qu'elles vendent aux industries congolaises
au titre de chaque année civile des quantités d'hydrocarbures
liquides supérieures à trente pour cent (30%) de la part leur
revenant au titre du contrat. Le Congo pourra choisir la qua-
lité d'hydrocarbures liquides la plus appropriée aux besoins
des industries congolaises parmi les qualités disponibles.

Le Congo notifiera à chaque entité du contracteur, au moins
quatre vingt-dix (90) jours avant le début de chaque année
civile, les quantités et les qualités d'hydrocarbures liquides à
vendre aux industries congolaises pour l'année civile en ques-
tion. En pareil cas, le prix de vente des hydrocarbures liquides
sera payé en dollars et selon des modalités de paiement à con-
venir, y compris en ce qui concerne les garanties de paiement,
en fonction des circonstances, dans le cadre d'un contrat qui
sera négocié le moment venu avec les acheteurs. A condition
que cela soit admis par les autres opérateurs pétroliers, le
Congo et le contracteur conviendront d'un prix préférentiel
pour soutenir l'effort d'approvisionnement du pays en produits
pétroliers.

13.4 Dans la mesure où le comité de gestion déterminera que
cela est possible dans le cadre des opérations visées par le con-
trat, le contracteur fera des efforts commercialement
raisonnables de fournir aux industries désignées par le Congo
les différentes qualités d'hydrocarbures liquides requises. Au
cas où un mélange d'hydrocarbures liquides aurait déjà été
effectué, les entités du contracteur s'engagent à la demande du
Congo à procéder à des échanges entre le volume d'hydrocar-
bures liquides revenant au Congo en application de l'article
13.3 contre les volumes de pétrole brut de qualités différentes
qui sont à leur disposition et produites au Congo, en tenant
compte de la qualité, de la valeur et de tous autres facteurs
habituellement pris en considération selon les pratiques en
usage dans l'industrie pétrolière.

13.5 Sous réserve de la limite fixée à l'article 13.3 ci-dessus,
l'engagement de chaque entité du contracteur de fournir des
hydrocarbures liquides aux industries congolaises est limité,
pour chaque année civile, à une quantité égale au total de
leurs besoins, multiplié par une fraction dont le numérateur
est la quantité d'hydrocarbures liquides de cette qualité
revenant à cette entité au titre de sa participation, et dont le
dénominateur est la production totale d'hydrocarbures
liquides de cette qualité réalisée au Congo pendant la même
année civile.

13.6 Au cas où il existerait au Congo plusieurs producteurs,
mais où en raison des besoins des industries congolaises, les
entités du contracteur se verraient obligées, à la demande du
Congo, de livrer des volumes supérieurs à leur obligation
déterminée en application des articles 13.3 et 13.5 ci-dessus,
le Congo réunira l'ensemble des producteurs de pétrole brut
au Congo et s'efforcera de faire effectuer entre eux des
échanges de quantités de pétrole brut de telle sorte que soit
établie entre les différents producteurs l'égalité décrite aux
articles 13.3 et 13.5 ci-dessus, en tenant compte de la quan-
tité, de la valeur et tous autres facteurs habituellement pris en
considération dans l'industrie pétrolière.

13.7 La livraison des quantités d'hydrocarbures liquides aux
industries congolaises se fera au point d'enlèvement à terre ou
en mer ou à la sortie des installations de stockage des entités
composant le contracteur.

Article 14 - Propriété des biens mobiliers et immobiliers

14.1 La propriété des biens mobiliers et immobiliers de toute
nature acquis par le contracteur dans le cadre des travaux

2560

Journal officiel de la République du Congo

N° 41 - 2009

pétroliers sera automatiquement transférée au Congo (i) dès | mation et budgets susvisés seront préparés par l'opérateur et

complet remboursement au contracteur des coûts pétroliers
correspondants ou (ii) en cas de retrait du permis ou d'un per-
mis d'exploitation en découlant pour la part relative à ce per-
mis d'exploitation, par le Congo pour des raisons prévues au
Code des hydrocarbures.

Toutefois, après le transfert de propriété, le contracteur conti-
nuera à utiliser prioritairement lesdits biens mobiliers et
immobiliers.

Les parties s'accorderont sur les modalités de rémunération du
Congo par le contracteur pour l'utilisation des biens trans-
férés.

Les coûts afférents à la location des biens ainsi transférés
constituent des coûts pétroliers.

La location, la cession et/ou la vente des biens ainsi transférés
à des tiers sont subordonnées à un accord écrit du Congo.
Les produits obtenus seront en totalité versés au Congo.

14.2 Dans le cas où des biens mentionnés ci-dessus font
l'objet de süretés consenties à des tiers dans le cadre du
financement des travaux pétroliers, le transfert de la propriété
de ces biens au Congo n'interviendra qu'après complet rem-
boursement par le contracteur des emprunts ainsi garantis et
main-levée des süretés. Les parties conviennent que les
sûretés sur les emprunts contractés dans le cadre du finance-
ment des travaux pétroliers doivent, avant leur mise en oeuvre,
être préalablement approuvées par le Congo.

14.3 Les dispositions ci-dessus ne sont pas applicables :

- aux équipements appartenant à des tiers et qui sont loués
au contracteur ;

- aux biens mobiliers et immobiliers acquis par l'opérateur
pour des opérations autres que les travaux pétroliers et qui
pourraient être utilisés au profit des travaux pétroliers rela-
tifs à la zone de permis.

14.4 L'opérateur procédera chaque année à un inventaire des
biens mobiliers et immobiliers propriété du Congo et à leur
évaluation. Le transfert de propriété desdits biens fera l'objet
de procès-verbaux signés par le représentant du Congo et le
représentant de l'opérateur.

Article 15 - Gaz naturel

15.1 En cas de découverte de gaz naturel, le Congo et le
contracteur se concerteront dans les plus brefs délais pour
examiner la possibilité économique d'une exploitation commer-
ciale de cette découverte et, si elle est économiquement
raisonnable, envisager les aménagements qui devront être
apportés au contrat.

15.2 Le contracteur pourra utiliser le gaz naturel, associé ou
non, pour les besoins des travaux pétroliers, et procéder à
toute opération de ré injection de gaz naturel visant à amélio-
rer la récupération des hydrocarbures liquides. Les quantités
de gaz naturel ainsi utilisées ne seront soumises à aucun
droit, impôt ou taxe de quelque nature que ce soit.

15.3 tout gaz naturel associé produit et non utilisé directement
pour les travaux pétroliers ne pourra être brülé à la torche
qu'après autorisation du ministre chargé des hydrocarbures
telle que prévue à l'article 25, dernier alinéa du Code des
hydrocarbures.

Article 16 - Formation et emploi du personnel congolais

16.1 Sur la base des besoins de formation exprimés par le
Congo, l'opérateur mettra en oeuvre un programme de forma-
tion de personnel dans le domaine de la recherche, de l'ex-
ploitation et de la commercialisation des hydrocarbures dont le
budget annuel sera égal, pour chaque année civile, à la somme
de cinquante mille (50.000) dollars US. Les programmes de for-

présentés au comité de gestion pour discussion et approba-
tion. Les actions de formation concerneront les personnels
techniques et administratifs de tous niveaux du Congo, sans
engagement de l'opérateur à leur endroit, et seront conduites
au moyen de stages au Congo ou à l'étranger, d'attributions de
bourses d'études à l'étranger et, le cas échéant, de la création
d'un centre de formation professionnelle au Congo.

Les dépenses correspondant aux actions de formation
constitueront des coûts pétroliers.

Les reliquats ou budgets non utilisés au cours d'un exercice
donné, sont reportés à l'exercice suivant.

16.2 L'opérateur assurera, à qualification égale, l'emploi en
priorité dans ses établissements et installations situés au
Congo, au personnel de nationalité congolaise. Dans la mesure
où il ne serait pas possible de trouver des ressortissants con-
golais ayant des qualifications nécessaires pour occuper les
postes à pourvoir, l'opérateur pourra embaucher du personnel
étranger, conformément à la réglementation en vigueur au
Congo.

Article 17 - Produits et services nationaux

17.1 Dans le cadre des travaux pétroliers, il est convenu que
priorité sera accordée aux entreprises congolaises pour l'octroi
de contrats à condition qu'elles remplissent les conditions
requises, à savoir : fournir des biens ou des services de
qualité égale à ceux disponibles sur le marché international et
proposés à des prix (article par article), toutes taxes com-
prises, concurrentiels par rapport à ceux pratiqués par les
sous-traitants étrangers pour des biens et services similaires.
La préférence sera notamment accordée aux services offerts
par les sociétés contrôlées par le Congo lorsqu'elles remplis-
sent les conditions indiquées ci-dessus.

17.2 Dans le cadre de l'entreposage et du transport des biens,
équipements et matériel pétroliers nécessaires aux activités
sur la zone de permis, le contracteur recourra en priorité au
centre des services pétroliers installé dans le port autonome
de Pointe-Noire géré par Intel's Congo, sous réserve que les
services proposés soient compétitifs.

Article 18 - Informations - Confidentialité - Déclarations
Publiques

18.1 Outre les obligations de fourniture d'informations aux
autorités congolaises mises à la charge du contracteur par la
réglementation pétrolière, l'opérateur fournira au Congo une
copie des rapports et documents suivants qui seront établis
après la date d'effet du contrat :

- rapports journaliers sur les activités de forage :

- rapports hebdomadaires sur les activités de géophysique ;

- rapports d'études de synthèse géologique ainsi que les car-
tes y afférentes ;

- rapports de mesures, d'études et d'interprétations géophy-
siques, cartes, profils, sections ou autres documents affé-
rents, ainsi que, sur demande du Congo, l'original des
bandes magnétiques sismiques enregistrées ;

- rapports d'implantation et de fin de sondage pour chacun
des forages, ainsi qu'un jeu complet des diagraphies enre-
gistrées ;

- rapports des tests ou essais de production réalisés ainsi
que de toute étude relative à la mise en débit ou en produc-
tion d'un puits ;

- rapports concernant les analyses effectuées sur carotte ;
études de gisement ;

- rapports de production ;

- tous les rapports journaliers, mensuels ou annuels issus
des activités de recherche, de développement et d'exploita-
tion.

Toutes les cartes, sections, profils, diagraphies et autres docu-
ments géologiques ou géophysiques seront fournis sur un sup-

Du jeudi 8 octobre 2009

port transparent adéquat pour reproduction ultérieure. Une
portion représentative des carottes et des déblais de forage
prélevés dans chaque puits ainsi que des échantillons des
fluides produits pendant les tests ou essais de production
seront également fournis au Congo dans ces délais
raisonnables. A l'expiration du contrat, pour quelque raison
que ce soit, les documents originaux et échantillons relatifs
aux travaux pétroliers conduits postérieurement à la date
d'effet seront remis au Congo.

Le Congo pourra à tout moment prendre connaissance des
rapports de l'opérateur sur les travaux pétroliers, dont au
moins une copie sera conservée au Congo.

Toutes les données techniques telles que citées ci-dessus
appartiennent au Congo. Le transfert des données au Congo
où à un autre lieu indiqué par le Congo est financé par le con-
tracteur. Les dépenses correspondantes sont constitutives de
coûts pétroliers.

Le Congo mettra à disposition du contracteur aux conditions
réglementaires et techniques en vigueur toutes les informa-
tions et données accumulées antérieurement au contrat se
trouvant à sa disposition, et obtiendra pour le compte du con-
tracteur, la transmission de toutes données ou informations
disponibles entre les mains de tous tiers, en particulier des
précédents contracteurs sur la zone de permis.

18.2 Le contrat ainsi que ses annexes et toutes les informa-
tions relatives à l'exécution du contrat sont, vis-à-vis des tiers,
traités comme confidentiels par les parties. Cette obligation ne
concerne pas :

{i) les informations relevant du domaine public ;

{i) les informations déjà connues par une partie avant
qu'elles ne lui soient communiquées dans le cadre du con-
trat, et

(iii) les informations obtenues légalement auprès de tiers qui
les ont eux-mêmes obtenues légalement et qui ne font l'ob-
jet d'aucune restriction de divulgation ni d'engagement de
confidentialité.

Les parties peuvent cependant communiquer les informations
visées au 18.2, en tant que de besoin, en particulier :

- à leurs autorités de tutelle ou à des autorités boursières, si
elles y sont légalement ou contractuellement obligées, ou

- aux instances judiciaires ou arbitrales dans le cadre de pro-
cédures judiciaires ou arbitrales, si elles y sont légalement
ou contractuellement obligées, ou

- à leurs sociétés affiliées, étant entendu que la partie qui
communique de telles informations à une société affiliée se
porte garante envers l'autre partie du respect de l'obligation
de confidentialité, ou :

- aux banques et organismes financiers dans le cadre
du financement des travaux pétroliers, sous réserve que
ces banques et organismes s'engagent à les tenir confiden-
tielles.

L'opérateur peut également communiquer les informations
aux tiers, fournisseurs, entrepreneurs et prestataires de
services intervenant dans le cadre du contrat, à condition
toutefois qu'une telle communication soit nécessaire pour la
réalisation des travaux pétroliers et que lesdits tiers s'engagent
à les tenir confidentielles.

Toutes les entités composant le contracteur qui projettent de
céder tous leurs intérêts, ou une partie de leur intérêts, peu-
vent également communiquer des informations à des tiers en
vue d'une cession d'intérêts pour autant que ces tiers
souscrivent un engagement de confidentialité dont copie sera
communiquée au Congo.

18.3 Sauf application des dispositions du présent contrat,
aucune déclaration publique, annonce ou circulaire concer-
nant les conditions et les dispositions de ce contrat, ou infor-
mations sensibles qui peuvent être définies comme telles par le

Journal officiel de la République du Congo

2561

Congo de temps à autre concernant les activités des parties, ne
sera faite ou émise par, ou au nom de l'une des parties, sans
l'approbation préalable par écrit de l'autre partie.

Article 19 - Cessions

Conformément aux dispositions de l'article 36 de la loi portant
Code des hydrocarbures, toute cession d'intérêt dans les droits
et obligations portant sur la zone de permis, ainsi que tout
changement de contrôle des entités composant le contracteur,
hors sociétés affiliées, sont soumis à l'approbation du Congo
qui ne sera pas refusée sans motif valable, sur la base des
capacités techniques et financières de l'entité cessionnaire.

L'évaluation de la demande d'approbation par le Congo sera
faite de façon diligente, en tenant compte essentiellement des
capacités techniques et financières de l'entité cessionnaire.

La cession de tout ou partie des parts d'intérêt dans le présent
contrat ou dans toute convention qui en est dérivée ne donnera
lieu à aucune taxation directe ou indirecte spécifique aux
sociétés pétrolières.

Article 20 - Entrée en vigueur ou Date d'effet -
Durée - Modifications

20.1 Le contrat entrera en vigueur le jour de la promulgation
de la loi portant approbation du présent contrat.

20.2 Le contrat restera en vigueur pendant toute la durée com-
prise entre la date d'entrée en vigueur et la date de terminai-
son prévue à l'Article 24 cidessous.

20.3 Les termes de ce contrat ne peuvent être modifiés que par
l'accord unanime des Parties.

20.4 S'il est démontré, par la suite, par l'une ou l'autre partie
que l'équilibre économique général des dispositions de ce con-
trat au moment de la date d'effet a été défavorablement influ-
encé par des changements de lois, de statuts, de réglementa-
tions ou d'autres matières applicables à ce contrat qui pour-
raient prendre effet après la date d'effet, des avenants au
présent contrat seront pris pour rétablir un tel équilibre
économique général. Au cas où aucun accord ne pourrait être
trouvé, tous les différends seront soumis à un arbitrage selon
les termes de l'article 23 ci-dessous.

Article 21 - Force majeure

21.1 Aucun retard ou défaillance d'une partie à exécuter l'une
quelconque des obligations découlant du contrat ne sera con-
sidéré comme une violation de ce contrat si ce retard ou cette
défaillance est dû à un cas de force majeure, c'est-à-dire à un
événement imprévisible, irrésistible et indépendant de la
volonté de la partie qui l'invoque.

Si par suite d'un cas de force majeure, l'exécution de l'une
quelconque des obligations du contrat est différée, la durée du
retard en résultant, augmentée du temps qui pourra être
nécessaire à la réparation des dommages causés pendant ledit
retard et à la reprise des travaux pétroliers, sera ajoutée au
délai prévu au contrat pour l'exécution de ladite obligation.

21.2 Lorsqu'une partie considère qu'elle se trouve empêchée de
remplir l'une quelconque de ses obligations en raison d'un cas
de force majeure, elle doit le notifier sans délai à l'autre partie
en spécifiant les éléments de nature à établir la force majeure,
et prendre, en accord avec l'autre partie, toutes les disposi-
tions utiles et nécessaires pour permettre la reprise normale
de l'exécution des obligations affectées dès la cessation de
l'événement constituant le cas de force majeure.

Les obligations autres que celles affectées par la force majeure
doivent continuer à être remplies conformément aux disposi-
tions du contrat.

2562
Article 22 - Droit applicable

Le contrat est régi par le droit congolais et sera interprété selon
le droit congolais.

Article 23 - Arbitrage

23.1 Tous les différends découlant du contrat, à l'exception de
ceux visés à l'article 23.4 ci-dessous, qui surgiront entre le
Congo d'une part. et les entités du contracteur d'autre part,
qui ne pourront pas être résolus à l'amiable, seront tranchés
définitivement par arbitrage conformément aux règles en
vigueur à la date d'entrée en vigueur du Centre international
pour le règlement des différends relatifs aux investissements
{ci-après désigné le “Centre”) institué par la Convention pour le
règlement des différends relatifs aux investissements entre
Etats et ressortissants d'autres Etats (ci-après désigné la
Convention *CIRDI"). à laquelle le Congo est partie.

Les parties déclarent qu'aux fins de l'article 25 de la
Convention CIRDI, tout différend relatif au contrat est un dif-
férend juridique résultant directement d'un investissement, et
les parties renoncent à toute immunité de juridiction ou d'exé-
cution dont elles pourraient bénéficier.

23.2 Les parties nommeront chacune un arbitre et s'ef-
forceront de se mettre d'accord sur la désignation d'un tiers
arbitre qui sera le président du tribunal. A défaut de désigna-
tion d'un arbitre ou d'un accord sur le tiers arbitre, les dispo-
sitions de l'article 38 de la Convention CIRDI s'appliqueront.

23.3 L'arbitrage aura lieu à Paris, France. La procédure se
déroulera en langue française. Pendant la procédure d'arbi-
trage et jusqu'au prononcé de la sentence, aucune des parties
n'effectuera un quelconque acte préjudiciable aux droits de
l'autre partie au titre du contrat. Un jugement d'exequatur
pourra être rendu par tout tribunal ou toute autorité compé-
tente ou, le cas échéant, une demande pourra être introduite
devant ledit tribunal ou devant ladite autre autorité pour
obtenir la confirmation judiciaire de la sentence et une déci-
sion exécutoire.

23.4 Tous les différends pouvant survenir entre les entités
constituant le contracteur seront tranchés selon la clause d'ar-
bitrage du contrat d'association.

23.5 Si le Congo et une des entités du contracteur sont en
désaccord sur la détermination du prix des hydrocarbures
liquides dans le cadre de l'Article 9 ci-dessus, le Congo ou
ladite entité pourra demander au président de l'Institute of
Petroleum à Londres, Grande-Bretagne, de désigner un expert
international qualifié, à qui le différend sera soumis. Si le
président de l'institute of Petroleum ne désigne pas d'expert,
chacune des parties au différend pourra demander au Centre
international d'expertise de la chambre de commerce interna-
tionale à Paris de procéder à cette désignation. Le Congo et
ladite entité fourniront à celui-ci toutes les informations qu'ils
jugeront nécessaires ou que l'expert pourra raisonnablement
demander.

23.6 Dans les trente (30) jours de la date de sa désignation,
l'expert communiquera au Congo et à ladite entité le prix qui,
à son avis, doit être utilisé en application de l'article 9 ci-
dessus. Ce prix liera les parties et sera réputé avoir été arrêté
d'un commun accord entre celles-ci. Les frais et honoraires de
l'nstitute of Petroleum à Londres ou de la Chambre de com-
merce internationale, ainsi que de l'expert, seront partagés par
parts égales entre le Congo et ladite entité.

Article 24 - Terminaison

24.1 Le contrat prend fin (i) lorsque tous les permis d'exploita-
tion découlant du permis de recherche Haute mer A auront
expiré ou ne seront pas renouvelés conformément aux disposi-
tions du décret attributif du permis, ou (ii) aux cas prévus par
le Code des hydrocarbures ou (iii) pour chaque entité du con-
tracteur, en cas de retrait volontaire ou involontaire conformé-
ment aux dispositions prévues au contrat d'association.

Journal officiel de la République du Congo

N° 41 - 2009

Nonobstant toute(s) disposition(s) contraire(s) du Code des
hydrocarbures, les parties s'accordent spécifiquement que le
contracteur peut volontairement mettre fin à ce contrat, à tout
moment. La terminaison ne peut toutefois pas avoir lieu tant
que le contracteur n'a pas rempli ou fait le nécessaire pour
remplir toutes les obligations applicables à la zone de permis
au moment de la demande de terminaison, et plus générale-
ment tant que l'une des parties demeurera débitrice de l'autre
au titre des droits et obligations résultant du contrat.

24.2 Si une entité du contracteur souhaite se retirer volon-
tairement conformément au contrat d'association, le con-
tracteur en informera le comité de gestion avec un préavis de
soixante quinze (75) jours. Le Congo et le contracteur se con-
certeront pour le transfert de la participation de cette entité.

24.3 En cas de terminaison du contrat telle que prévue à l'ar-
ticle 24.1 ci-dessus :

(a) en accord avec les dispositions de l'article 14 ci-dessus, le
contracteur liquidera les opérations en cours et les actifs
acquis au titre du contrat et rendra compte de cette liqui-
dation au comité de gestion. Les frais de cette liquidation
seront supportés par le contracteur.

(b) le contracteur réglera toutes les charges dont le paiement
lui incombera aux termes du contrat.

Article 25 - Garanties générales

25.1. Le contracteur bénéficiera des mêmes avantages fiscaux
de droit commun que les autres opérateurs pétroliers implan-
tés au Congo.

25.2. Par ailleurs, pendant toute la durée des travaux
pétroliers l'Etat congolais s'engage à ne pas aggraver la situa-
tion fiscale de l'opérateur en l'assujettissant à de nouveaux
impôts, taxes ou droits ou en valorisant ceux qui lui sont
applicables au jour de l'entrée en vigueur du présent contrat.

25.3. Le Congo garantit au contracteur, ses sociétés affiliées,
leurs actionnaires et leurs fournisseurs pour la durée du con-
trat, la possibilité de transférer librement leurs revenus ou dis-
tributions vers des banques étrangères de leur choix, de main-
tenir les avoirs en devises dans ces banques, et plus générale-
ment d'effectuer des paiements en devises sans restriction
aucune dans le cadre des opérations réalisées dans le cadre de
ce contrat.

Nonobstant les dispositions qui précèdent, les paiements au
profit des personnes physiques résidant au Congo, des person-
nes morales de droit congolais seront effectués au Congo.

Article 26 - Adresses

Toute communication sera faite aux Parties aux adresses sui-
vantes

a) Pour le Congo

Ministère des Hydrocarbures
BP 2120 Brazzaville
République du Congo

Tél : (242) 83.58.95

Fax: (242) 83.62.43

b) Pour le contracteur

CNOOC INTERNATIONAL LIMITED
Adresse : CNOOC Plaza

No. 25, Chaoyangmen Beidajie,
Dongcheng District, Beijing
100010, P.R.China

Tél : 0086 10 84522828

Fax : 0086 10 64011987

